 80318 NLRB No. 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Charging Party filed a motion to strike the Respondents' an-swering brief, and the Respondents filed a brief opposing the motion
to strike. In its motion, the Charging Party asserts that, rather than
responding to the Charging Party's exceptions, the Respondents' an-
swering brief only contains a reargument of its case.Sec. 102.46(d) of the Board's Rules and Regulations states in per-tinent part:The answering brief to the exceptions shall be limited to thequestions raised in the exceptions and in the brief in support
thereof. It shall present clearly the points of fact and law relied
on in support of the position taken on each question. Where ex-
ception has been taken to a factual finding of the administrative
law judge and it is proposed to support that finding, the answer-
ing brief should specify those pages of the record which, in the
view of the party filing the brief, support the administrative law
judge's finding.We find that the Respondents' answering brief is in substantial con-formity with the requirements of Sec. 102.46(d), and we therefore
deny the Charging Party's motion.2The Respondents and the Charging Party have excepted to someof the judge's credibility findings. The Board's established policy is
not to overrule an administrative law judge's credibility resolutions
unless the clear preponderance of all the relevant evidence convinces
us that they are incorrect. Standard Dry Wall Products, 91 NLRB544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully
examined the record and find no basis for reversing the findings.Serramonte Oldsmobile, Inc., d/b/a SerramonteOldsmobile, Serramonte Pontiac, Serramonte
G.M.C. Trucks and International Associationof Machinists and Aerospace Workers, AFL±
CIO, District Lodge No. 190, Local Lodge No.
1414Transcar Leasing, Inc., d/b/a Serramonte ServicePlaza and Machinists Automotive Trades Dis-trict Lodge No. 190 of Northern California, Pe-
ninsula Automotive Mechanics Local Lodge
No. 1414, International Association of Machin-
ists and Aerospace Workers, AFL±CIOSerramonte Oldsmobile, Inc., d/b/a SerramonteOldsmobile, Serramonte Pontiac, Serramonte
G.M.C. Trucks and Transcar Leasing, Inc.,
d/b/a Serramonte Service Plaza and Inter-national Association of Machinists and Aero-
space Workers Peninsula Lodge No. 1414,
International Association of Machinists and
Aerospace Workers, AFL±CIO. Cases 20±CA±24875, 20±CA±25475, 20±CA±25096, and 20±
CA±25718July 31, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGOn August 9, 1994, Administrative Law Judge Bur-ton Litvack issued the attached decision. The Respond-
ents and the Charging Party filed exceptions and sup-
porting briefs. The General Counsel and the Respond-
ents filed answering briefs.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-cided to affirm the judge's rulings, findings,2and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondents, Serramonte Oldsmobile,
Inc., d/b/a Serramonte Oldsmobile, Serramonte Pon-
tiac, Serramonte G.M.C. Trucks; and Transcar Leasing,
Inc., d/b/a Serramonte Service Plaza, Colma, Califor-
nia, their officers, agents, successors, and assigns, shall
take the action set forth in the Order.Jonathan J. Segal, Esq., for the General Counsel.Robert Hulteng, Karen Rubenstein, and Robert Leinwand,Esqs. (Littler, Mendelson, Fastiff, Tichy & Mathiason), ofSan Francisco, California, appearing on behalf of the Re-
spondents.David Rosenfeld, Esq. (Van Bourg, Weinberg, Roger, &Rosenfeld), of San Francisco, California, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEBURTONLITVACK, Administrative Law Judge. PeninsulaAutomotive Mechanics Local Lodge No. 1414 of Machinists
Automotive Trades District Lodge 190, affiliated with the
International Association of Machinists and Aerospace Work-
ers, AFL±CIO (the Union), filed the original and first amend-
ed unfair labor practice charge in Case 20±CA±24875 on
September 3 and October 5, 1992, respectively, and the un-
fair labor practice charge in Case 20±CA±25475 on July 9,
1993; based upon the unfair labor practice charges, on Octo-
ber 15, 1992, and September 2, 1993, respectively, the Re-
gional Director for Region 20 of the National Labor Rela-
tions Board (the Board), issued complaints, alleging that
Serramonte Oldsmobile, Inc., d/b/a Serramonte Oldsmobile,
Serramonte Pontiac, and Serramonte G.M.C. Trucks (Re-
spondent Serramonte Oldsmobile), engaged in acts and con-
duct violative of Section 8(a)(1) and (5) of the National
Labor Relations Act (the Act). The Union filed the unfair
labor practice charge in Case 20±CA±25096 on January 7
and February 25, 1993, the Regional Director for Region 20
of the Board issued a complaint, alleging that Transcar Leas-
ing, Inc., d/b/a Serramonte Service Plaza (Respondent
Serramonte Service Plaza), engaged in acts and conduct vio-
lative of Section 8(a)(1) and (5) of the Act. On November
1, 1993, the Union filed the unfair labor practice charge in
Case 20±CA±25718, and on December 23, 1993, the Re-
gional Director for Region 20 of the Board issued a com-
plaint, alleging that Respondent Serramonte Oldsmobile and
Respondent Serramonte Service Plaza jointly had engaged in 81SERRAMONTE OLDSMOBILE1The record reveals that, in September 1991, one of the serviceareas was utilized for the servicing of Chrysler-Plymouth auto-
mobiles, one service area was utilized for servicing Nissan-Isuzu ve-
hicles, and one was utilized for the servicing of Lincoln-Mercury
automobiles; that, subsequently in November 1992, the Lincoln-Mer-
cury service operations were transferred to a facility, which had been
utilized for the servicing of Mitsubishi automobiles, and Mitsubishi
vehicle service operations were moved into the area of RespondentContinuedacts and conduct violative of Section 8(a)(1) and (5) of theAct. As to the allegations of the complaints in Cases 20±
CA±24875 and 20±CA±25475, Respondent Serramonte Olds-
mobile timely filed an answer, denying the commission of
any unfair labor practices; as to the allegations of the com-
plaint in Case 20±CA±25096, Respondent Serramonte Serv-
ice Plaza timely filed an answer, denying the commission of
any unfair labor practices; and, as to the allegations of Case
20±CA±25718, Respondent Serramonte Oldsmobile and Re-
spondent Serramonte Service Plaza (collectively called Re-
spondents), timely filed an answer, denying the commission
of any unfair labor practices. Pursuant to a notice of hearing,
a trial was held on January 4 through 7 and 10, 1994, in San
Francisco, California. At the trial, all parties were afforded
the opportunity to examine and to cross-examine all wit-
nesses, to offer any relevant evidence into the record, to
argue their legal positions orally, and to file posthearing
briefs. The latter documents were filed by all parties and
have been carefully considered. Accordingly, based upon the
entire record, including the posthearing briefs and my obser-
vation of the testimonial demeanor of the several witnesses,
I make the followingFINDINGSOF
FACTI. JURISDICTIONAt all times material, until, at least, December 31, 1992,with an office and place of business in Colma, California,
Respondent Serramonte Oldsmobile has been a California
corporation operating an automobile dealership, where it has
been engaged in the retail sale and servicing of automobiles.
During the 12-month period ending December 31, 1992, in
the normal course and conduct of its business operations de-
scribed above, Respondent Serramonte Oldsmobile derived
gross revenues in excess of $500,000 and purchased and re-
ceived at its Colma, California sales and service facility
goods and products valued in excess of $5000, directly from
sources outside the State of California. At all times material,
with an office and place of business in Colma, California,
Respondent Serramonte Service Plaza has been a California
corporation operating an automobile dealership, where it has
been engaged in the retail sale and servicing of automobiles.
During the 12-month period ending November 30, 1993, in
the normal course and conduct of its above-described busi-
ness operations, Respondent Serramonte Service Plaza de-
rived gross revenues in excess of $500,000 and purchased
and received at its Colma, California automotive service fa-
cility goods and products valued in excess of $5000, directly
from sources outside the State of California. Respondents
admit that each has been an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the Act.II. LABORORGANIZATION
Respondents admit that, at all times material, the Unionhas been a labor organization within the meaning of Section
2(5) of the Act.III. ISSUESThe complaints in Cases 20±CA±24875, 20±CA±25475,and 20±CA±25718 allege that Respondent Serramonte Olds-
mobile engaged in conduct violative of Section 8(a)(1) and(5) of the Act by, unilaterally, in the absence of a legallycognizable impasse in bargaining with the Union as the col-
lective-bargaining representative of its service technicians, in-
stituting changes in its service technicians' terms and condi-
tions of employment, by failing and refusing to provide nec-
essary and relevant bargaining information to the Union or
failing to timely provide such information, and by bypassing
the Union and dealing directly with its service technicians.
The complaints in Cases 20±CA±25096 and 20±CA±25718
allege that Respondent Serramonte Service Plaza engaged in
conduct violative of Section 8(a)(1) and (5) of the Act by,
unilaterally, in the absence of a legally cognizable impasse
in bargaining with the Union as the collective-bargaining
representative of its service technicians, implementing
changes in its service technicians' terms and conditions of
employment, by withdrawing recognition from the Union as
the service technicians' collective-bargaining representative,
and by failing to timely provide necessary and relevant bar-
gaining information to the Union. Respondents denied the
commission of the alleged unfair labor practices. In this re-
gard, Respondent Serramonte Service Plaza argues that it
bargained to impasse with the Union on the terms of an ini-
tial collective-bargaining agreement, that recognition was
withdrawn from the Union based upon its actual loss of ma-
jority status or, at least, upon Respondent Serramonte ServicePlaza's good-faith doubt that the Union represented a major-
ity of its service technicians, and that any requested informa-
tion was provided to the Union as swiftly as possible. As to
Respondent Serramonte Oldsmobile, it likewise contends that
an impasse in bargaining existed between itself and the
Union and, alternatively, that the Union waived its right to
bargain or that the Union's tactics of avoidance and delay
privileged the unilateral implementation of Respondent
Serramonte Oldsmobile's final offer and that any requested
bargaining information was provided to the Union in a time-
ly manner.IV. THEALLEGEDUNFAIRLABORPRACTICES
A. The FactsRespondent Serramonte Oldsmobile and RespondentSerramonte Service Plaza are commonly owned by Tom
Price, who has an ownership interest in several related auto-
mobile dealerships in the Serramonte area, which is located
a few miles south of the city of San Francisco. The record
discloses that, at least until January 1993, Respondent
Serramonte Oldsmobile operated a typical self-contained
automobile dealership, with a facility encompassing retail
sale, office, and service areas, and that Respondent
Serramonte Service Plaza, which is located less than a mile
from the Respondent Serramonte Oldsmobile facility, is a
complex of two buildings, housing four separate vehicle
servicing areas,1each having its own car service pods, equip- 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Serramonte Service Plaza formerly occupied by Lincoln-Mercury;and that, in or about March 1993, the service operations of Respond-
ent Serramonte Oldsmobile were moved to the vacant service area
of Respondent Serramonte Service Plaza.2He was assisted by another attorney, Karen Rubenstein.3The record establishes that, although nominally separate entities,Local Lodge 1305 and the Union have their respective offices in the
same building; however, each has its own office and professional
staff and telephone number. Apparently, the professional offices of
the Union are on one side of the facility and the staff offices of
Local Lodge 1305 are on the other side.4Glenn Gandolfo, who has been assigned as a business agent tothe Union since 1985 and who has been responsible for all matters
involving Respondent Serramonte Oldsmobile, had been assigned to
lead the organizing and election campaigns involving Respondent
Serramonte Service Plaza's bargaining unit employees; however, as
he was scheduled to begin a ``long term medical leave,'' Gandolfo
was relieved of his bargaining responsibilities with the latter.5Under an hourly rate compensation system, no matter how longit takes for an employee to complete a job assignment, he is paid
for the time spent on the work. In contrast, under a flat-rate com-
pensation system, the work is assigned a set time for completion,
and the employee is paid the same amount no matter how long it
takes him to complete the work. Thus, under the former system, if
an employee earns $20 per hour and takes an hour and a half to
complete his work, he earns $30; however, under the latter system,
if a job is assigned a completion time of an hour and the employee
takes an hour and a half to complete it, he will be paid just $20.Attorney Hulteng testified that, in his experience, flat rate hadnever previously been proposed to the Union but that such had pre-
viously been a subject of bargaining with Shmatovich.6Apparently, as part of its employee benefits package, RespondentSerramonte Service Plaza already offered the proposed 401(K) retire-
ment plan to all of its employees, including the service technicians.
Attorney Hulteng denied that, during bargaining relationship with the
Union, Respondent Serramonte Oldsmobile had ever accepted fringe
benefits plans other than standard Taft-Hartley fringe benefits trust
funds. On rebuttal, however, Glenn Gandolfo asserted that the
Union's 1983 through 1986 collective-bargaining agreement with
Respondent Serramonte Oldsmobile provided for a company health
insurance plan and an IRA retirement savings plan.7Except for the September 14, 1992 bargaining session, Respond-ent Serramonte Service Plaza's witnesses were uncontroverted as to
what was said and occurred during the bargaining between it and the
Union. In particular, I note that neither the counsel for the General
Counsel nor counsel for the Union explained the failure to call Don
Barbe as a witness during rebuttal, and neither called Shmatovich as
a witness during rebuttal despite his presence in the hearing roomduring the last day of the hearing.ment, offices, and work areas. The record further disclosesthat the Union has represented the service technicians, em-
ployed by Respondent Serramonte Oldsmobile, since, at
least, 1977 and that the most recent collective-bargaining
agreement between the parties was effective from July 16,
1989, until July 15, 1992.1. Respondent Serramonte Service Plaza's unilateralimplementation of changes in terms andconditionsofemployment
On August 9, 1991, the Union was certified by the Boardas the exclusive bargaining representative of Respondent
Serramonte Service Plaza's Chrysler-Plymouth/Lincoln-Mer-
cury service technicians and Nissan-Isuzu service technicians,
PDI technicians, apprentices, utility mechanics, trainee me-
chanics, and working technical foremen, and, within a week,
Respondent Serramonte Service Plaza granted recognition to
the Union and offered to bargain with it. Thereafter, as the
record establishes, commencing on September 4, 1991, and
continuing through September 14, 1992, and encompassing
no less than 27 negotiating sessions, the parties engaged in
bargaining for one year over the terms of an initial collec-
tive-bargaining agreement. Representing Respondent
Serramonte Service Plaza during the bargaining were its at-
torney, Robert Hulteng,2and Barry DeVincenzi, the partsand service director for Respondents; the Union's bargaining
representatives were Don Barbe, a union business agent, and
Nick Shmatovich, a business agent of Machinists Local
Lodge 1305,3who was assigned to assist Barbe during bar-gaining with Respondent Serramonte Service Plaza.4At thefirst bargaining session on September 4, 1991, each party
presented an initial contract proposal. According to Hulteng,
the Union's proposed contract language was similar to its ex-
isting automotive dealership collective-bargaining agree-
ments, including proposals for a union shop clause, hourly
wage rates compensation, employee health insurance cov-
erage through participation in the Automotive Industries (AI)
welfare fund, and employee pension coverage through par-
ticipation in the AI pension trust fund, the latter funds being
Taft-Hartley fringe benefits trust funds. In contrast to what
was sought by the Union, Respondent Serramonte Service
Plaza's initial contract proposal contained significant lan-
guage changes from existing union contracts, included no
union-security language and voluntary union membership,and offered a flat-rate compensation system5and a ``cafeteriabenefits plan,'' which included a comprehensive health insur-
ance plan and a retirement savings 401(k) plan as options.6As the bargaining over the next several months progressed,
while the parties reached agreement on a few relatively
minor provisions, compensation and fringe benefits, which
Attorney Hulteng continually labeled as being the most criti-
cal issues, apparently became the principal points of conten-
tion between the parties and, according to Respondent
Serramonte Service Plaza's representatives, dominated the
bargaining and assumed the highest significance to the suc-
cess or failure of the bargaining.7In fact, the often conten-tious discussions of these issues seem to have exacerbated
the differences between the parties rather than providing the
bases for agreement. Thus, during this period, Barbe an-
nounced, at one negotiating session, that the Union had con-
ducted a poll of the bargaining unit employees as to their po-
sition on flat-rate and the proposed 401(k) retirement savings
plan and that 95 percent desired hourly compensation and a
``defined benefit'' pension plan and all subsequent union
wage proposals were based upon continuation of the existing
hourly compensation system for the bargaining unit employ-
ees; despite extensive discussion and employer spread sheet
presentations at another session as to why investments in the
401(k) savings plan would grow at a faster pace than the AI
pension plan, the Union continued to insist upon the latter;
and the Union continued to demand acceptance of the AI
health insurance proposal, which established the same month-
ly contribution rate for each employee, and refused to accept
Respondent Serramonte Service Plaza's argument that the
proposed ``cafeteria'' plan would be less costly as the Em- 83SERRAMONTE OLDSMOBILE8Such means that the cost to the employer would be calculatedat whatever was necessary to maintain the level of existing coverage.ployer would be able to contribute different amounts per em-ployee depending upon the chosen coverage.In March 1992, with the parties resolutely adhering totheir initial bargaining positions, they agreed to continue ne-
gotiations with the assistance of a mediator from the Federal
Mediation and Conciliation Service (FMCS), and, on April
21, 1992, a negotiating session was held at the FMCS office.
According to Attorney Hulteng, prior to the start of formalacross-the-table bargaining that day, he and Nick Shmatovich
had a ``fairly extended'' conversation in the building's park-
ing lot during which Hulteng said that, if the parties were to
make progress, they had to discuss the ``bottom line issues''
and proposed that, if the Union accepted flat-rate compensa-
tion, Respondent Serramonte Service Plaza would accept the
Union's health and pension trust funds provided that caps on
costs were included. Hulteng added that he believed the par-
ties also could reach agreement upon union security.
Shmatovich replied that such a concept was ``interesting''
and would speak to Mike Day, the chief officer of District
Lodge 190, about it. Later, during formal bargaining,
Hulteng added an additional qualificationÐthat whatever
agreement was reached with the Union regarding Respondent
Serramonte Service Plaza would have to be applicable to the
upcoming negotiations between Respondent Serramonte
Oldsmobile and the Union.The record evidence discloses that, between the close ofthat meeting and a bargaining session on August 7, the
Union delayed in responding to Hulteng's proposed bargain-
ing compromise. During this interim period, meetings were
held on May 18 and June 2; however, Shmatovich had no
response to Hulteng's proposal and, while indicating that the
Union would proceed with ``our approach at the table,''
again promised he would speak to Mike Day regarding
Hulteng's proposal. Then, after a series of posturing letters
between Hulteng and Shmatovich, Hulteng and Barry
DeVincenzi had an ``off-the-record'' meeting with Shma-
tovich, Barbe, and Day at the Union's office on July 10. Ac-
cording to Respondent Serramonte Service Plaza's attorney,
Day said he was unfamiliar with the state of the bargaining,
and Hulteng said that the company was ``very intent'' on
having certain items, including flat-rate compensation and
health insurance and pension plans, which enable it to remain
competitive and reduce costs, in a contract. Thereupon, the
attorney explained his compromise bargaining position to
Day, who replied that he would need time to review the pro-
posal and promised to respond by July 17. Notwithstanding
Day's commitment, however, no response from the Union
was forthcoming, and, with bargaining in this amorphous
state, another negotiating session was scheduled for August
7. Hulteng and Shmatovich, who was accompanied by Nick
Antone, an associate of Mike Day, were the spokespersons
at this meeting and, after Hulteng began by demanding a re-
sponse from the Union and adding that Respondent
Serramonte Service Plaza was ready to go to ``final posi-
tion,'' Shmatovich asked to have an off-the-record conversa-
tion. Thereupon, Antone, Shmatovich, Hulteng, and
DeVincenzi walked out to the parking lot, and Antone began
by saying that the company should appreciate the signifi-
cance of what Shmatovich was about to propose. Shmatovich
then said that, as a counterproposal, the Union would accept
flat-rate, as proposed by the company, in exchange for the
AI health insurance and pension plans without caps and with``maintenance of benefits''8and at a slightly higher cost thanto other employers. According to Hulteng, Shmatovich added
that Respondent Serramonte Service Plaza would have to ac-
cept the existing Respondent Serramonte Oldsmobile contract
language, including the union-security provision, and that the
Union wanted the parties' agreement only to be applicable to
Respondent Serramonte Service Plaza.Another bargaining session was scheduled for August 19,and, in the interim, Respondent Serramonte Service Plaza un-dertook an analysis of the costs attendant to the Union's pro-
posal and to possible counterproposals. Then, at the outset of
the scheduled meeting, Hulteng announced that he wanted to
state the Company's response to the Union's counterproposal
and said he understood that accepting flat-rate was a ``major
move'' by the Union. He then announced that Respondent
Serramonte Service Plaza would change its position and ac-
cept the Union's position on union security. With regard to
the remaining Respondent Serramonte Oldsmobile contract
language, Hulteng said that, given the 11 months of bargain-
ing and agreements on different language, acceptance of the
existing Respondent Serramonte Oldsmobile contract lan-
guage would be impossible. Also, Hulteng said that limiting
the agreed-upon language to Respondent Serramonte Service
Plaza was a ``problem'' for the employer, and its position re-
mainedÐ``the same terms, both stores.'' Finally, with regard
to health insurance and pension, Hulteng emphasized that the
Company felt it absolutely necessary to cap health insurance
and retirement costs and could not accept the Union's pro-
posals. Hulteng added that Respondent Serramonte Service
Plaza's new position represented much thought and was its
``best shot,'' and ``I told them as far as we were concerned
... we were at final position and that our proposal on the

table, with the union security language, would stand.'' There-
after, according to Hulteng, discussion centered on the pro-
posed AI health insurance and pension trust funds with
Antone asking if the company had philosophical objections
to such being in a contract. After a caucus, Hulteng ex-
plained that the problem was the cost difference, which was
calculated as between $150 to $200,000 per year. Shmato-
vich asked about including the AI plans with some sort of
caps, and Hulteng replied that such would not be considered
if the caps were set at current levels. Shmatovich then asked
if Respondent Serramonte Service Plaza would consider the
AI plans if the cost issues could be resolved, and Hulteng
replied, ``possibly.'' Then, after another caucus, Hulteng an-
nounced that Respondent Serramonte Service Plaza could ac-
cept the AI health insurance plan and either the AI pension
trust fund or the 401(k) retirement savings plan but at the
cost levels proposed by the Company, including a lower
amount the first year and increases in the next 2 years of the
contract term. With regard to overall economics, however,
Hulteng said, the Company was ``at final position on money
... that the money on the table is all the employer was

going to spend.'' Thereafter, on August 20, Shmatovich
wrote to Hulteng, confirming that ``it is the bottom of the
ninth inning'' but adding that, as there were approximately
63 unresolved issues, many of which had not even been dis- 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9While himself calling attention to Shmatovich's letter, AttorneyHulteng never denied that several areas of the proposed contract re-
mained unresolved, with many of these not even having been dis-
cussed.cussed, ``[W]e are not going to be intimidated by your insist-ence that you have reached final position.''9Further bargaining sessions were scheduled for and oc-curred on September 8 and 9. The former began with
Hulteng announcing that he was present only because the
Union indicated it wanted to explore whether the costs of the
AI health insurance and pension trust fund plans could be
capped at levels acceptable to Respondent Serramonte Serv-
ice Plaza. Shmatovich stated that the Union had agreed to ac-
cept flat-rate because it believed that the Company would, in
turn, agree to the AI health insurance and pension trust
funds. After disputing Shmatovich on that point, Hulteng re-
turned to his original point, asserting, ``We're in final posi-
tion on all other issues and what do you have to tell us on
... health and welfare.'' Shmatovich replied that there were

other issues to discuss; Hulteng disagreed, saying that the
parties were in the last half of the ninth inning, that, if the
Union had any proposals, the Company would listen, but that
Respondent Serramonte Service Plaza was at final position at
this point. Hulteng asked for counterproposals, and
Shmatovich said the Union wished to speak about work as-
signments, free drinks, and items from the vending machines
and wanted its attorney to be present. The latter asked
Hulteng how urgent were the negotiations to him, and
Hulteng replied, ``It's beyond urgent. We're at final posi-
tion.'' Hulteng added that if the Union had any counter-
proposals, these should be presented that day. The remainder
of the meeting was consumed with a discussion of the cost
differences between Respondent Serramonte Service Plaza's
proposed health insurance and 401(K) savings plan and the
Union's proposed AI health insurance and pension trust fund
plans. The parties resumed bargaining the next day with
Hulteng, DeVincenzi, Shmatovich, and Barbe having an ex-
tended off-the-record conversation regarding health insurance
and pension costs and the compatibility between Respondent
Serramonte Service Plaza's cost levels and the Union's pro-
posed AI health insurance and pension trust funds. According
to Hulteng, various contract language and money figures
were discussed, with Hulteng maintaining that the Company
was ``not going to just throw out 12 months of negotiations
... and go with [unacceptable language] 
....'' With re-
gard to the cost figures, Hulteng rejected the Union's pro-
posed figures as being ``far in excess of what we were pro-
posing.'' During the formal meeting that day, Hulteng an-
nounced that the Company was ``extremely frustrated'' with
the Union's bargaining attitude and reiterated that Respond-
ent Serramonte Service Plaza was at ``final position.'' He
added that the Company would explore all of the Union's
cost concepts but said there was no more money, ``and there
was going to be no more movement from us in terms of the
package.'' The bargaining session ended with Hulteng agree-
ing to one more meeting on September 14 but stating that,
unless the Union had ``something dramatic'' to offer, he saw
no reason to go any further in negotiations. DeVincenzi
added that the Union had ``better'' have its final offer;
Shmatovich asked if such constituted a warning, and
DeVincenzi confirmed it.The parties agree that, whether eventual impasse wasreached in the bargaining or whether Respondent Serramonte
Service Plaza engaged in extensive unfair labor practices fol-
lowing the end of bargaining, are dependent upon analysis of
what transpired at their September 14, 1992 bargaining ses-
sion, their final meeting. It was held at the Union's office,
and there is no dispute that the start of across-the-table bar-
gaining was delayed while Barry DeVincenzi and Don Barbe
held an extensive off-the-record conversation regarding the``key areas'' of disagreement and the Company's August 19
counterproposals. According to DeVincenzi, who was
uncontroverted, with regard to contract language, ``I indi-
cated that it needed to be ... not all what had been in the

old Oldsmobile contract. Don indicated that it had to be the
old Oldsmobile contract.'' Then, DeVincenzi reiterated that
the Company ``needed to have ... a similar agreement for

both [Respondents'] bargaining units, and Mr. Barbe main-
tained that he could not do that.'' Regarding health insurance
and retirement, DeVincenzi repeated that Respondent
Serramonte Service Plaza had only a certain amount of dol-
lars to spend, and he and Barbe ``tried to see if ... there

was some middle ground and ultimately ... it wouldn't

work.'' At the conclusion of their meeting, according to
DeVincenzi, ``we looked at each other and said, look, we
gave it our best shot. Shook hands.''Thereupon, formal, across-the-table bargaining began withHulteng representing Respondent Serramonte Service Plaza
and Attorney David Rosenfeld representing the Union. The
latter testified that Hulteng began, saying that the Company
was ``standing'' on its prior proposals. Rosenfeld, who testi-
fied his understanding of the state of negotiations was that
the parties were ``pretty close to resolving the agreement,''
with the Union conceding on flat-rate and Respondent
Serramonte Service Plaza agreeing to join the AI health and
pension trust funds, responded, ``that I didn't think we were
at an impasse, and Mr. Hulteng said that absent some coun-
terproposals ... from the Union he saw no reason ... to

continue negotiations.'' Then, as he believed such had not
been previously discussed in detail, Rosenfeld suggested dis-
cussion of section 22.2 of Respondent Serramonte Service
Plaza's most recent contract proposal, which concerned ter-
mination for just cause, and, in particular, possession of in-
toxicants, and said that this ``was a reasonable place to begin
negotiations ... to see if we could get that kind of an issue

resolved.'' Thereupon, a discussion ensued regarding the def-
inition of intoxicant, the types of drugs to which the Com-
pany referred, and what would constitute being intoxicated.
As to the definition, Hulteng suggested using the State's def-
inition of .08 blood alcohol level; Rosenfeld said such was
acceptable to the Union and suggested that language, reflect-
ing this definition, should be included in the contract.
Hulteng, however, ``refused to put that understanding in the
contract.'' According to Rosenfeld, at one point, Hulteng re-
ferred to the Union's insistence about discussion of that pro-
posed contract section as ``very picky.'' The discussion then
turned to flat rate, and, according to Rosenfeld, ``I remember
telling [Hulteng] that the Union had indicated that it would
accept flat rate'' but it was ``unresolved'' where individual
employees would be placed. Hulteng responded that the
Union had been given the list of the employees' placement
order the previous October; Rosenfeld replied that not all
employees were included, that the Union had not bargained 85SERRAMONTE OLDSMOBILEover placement, and that the Union needed to know the Em-ployer's criteria for placement. This led to a discussion of
the latter point, with DeVincenzi listing several factors which
had been considered in placing service technicians at various
wage levels, and to a discussion of the placement of a par-
ticular individual. At this point, after DeVincenzi mentioned
that evaluations were done on each employee, Rosenfeld re-
quested copies of each, but Hulteng said that the evaluations
were not used for purposes of placing employees at variouslevels. Bargaining then turned to Respondent Serramonte
Service Plaza's proposed 401(k) plan, and, according to
Rosenfeld, he ``began'' by requesting information, including
a copy of the plan itself, the plan's financial statements, and
information regarding whether the plan met Internal Revenue
Service requirements for ``key'' employees. Hulteng re-
sponded ``that the Union had been provided all the informa-
tion which the employer had, and ... I told him that we

didn't have this particular information ... needed to evalu-

ate the 401(k) plan.'' Rosenfeld then asked if the plan had
been audited to ensure compliance with all I.R.S. mathemati-
cal tests; Hulteng replied that he did not know. Next,
Rosenfeld testified, the parties discussed the proposed ``cafe-
teria'' health insurance benefits plan. Rosenfeld requested a
copy of the plan, and Hulteng responded that the Company
did not have one but did have ``a menu or list of the bene-
fits.'' Rosenfeld was not certain whether he then or in a later
letter renewed his request for the health insurance plan itself.
With regard to other contract subjects, according to
Rosenfeld, ``I think I said more than once ... that we were

prepared to accept a large part of the employer's proposal;
but we wanted to work out the details.'' He also recalled that
there were a number of occasions when Hulteng requested
bargaining proposals from the Union. At one point, Hulteng
said, ``unless we get substantial proposals from you we see
no reason to continue these negotiations ... and my

response[s were] ... that there were many things we could

agree upon, that we had to work out the details, or I re-
sponded by talking about specific sections that I knew had
not been resolved.'' Towards the end of the session, Hulteng
``once again [said] that [the Company] wanted substantial or
significant counterproposals from the Union'' and Rosenfeld
replied that he did not believe that the Company could condi-
tion bargaining upon counterproposals and that there just was
no impasse. The meeting ended with Hulteng again saying
that, absent proposals, he saw no reason to meet again but
would leave it up to the mediator as to the efficacy of a sub-
sequent meeting. Rosenfeld suggested September 21, but
Hulteng reiterated the foregoing comment. During cross-ex-
amination, Rosenfeld denied that the intent of his appearance
was mainly to dispute impasse and admitted that he was the
one who requested to end the September 14 meeting.With regard to the September 14 bargaining session,Hulteng testified that, aware of the result of the off-the-
record conversation between DeVincenzi and Barbe, as the
formal meeting began, he stated his conclusion that ``the par-
ties had given it their best shot'' and ``all prospect of agree-
ment had been exhausted.'' He then asked for proposals from
the Union, and Rosenfeld made a proposal as to blood alco-
hol level and asked that his definition of intoxicants be added
to the contract. Hulteng rejected the proposal, saying the
Union had accepted the Company's language previously and
Rosenfeld was being ``picky'' in that the major issues ap-peared to be unbridgeable. He then accused Rosenfeld ofusing ``time killing tactics'' when he knew the parties had
exhausted all prospects for agreement and renewed his de-
mand for ``some real substantive proposals'' from the Union.
Rosenfeld said that the Union required time in which to
evaluate company proposals and that the Union could still
make proposals. According to Hulteng, he expressed doubtas to Rosenfeld's sincerity, and the latter asked why. Hulteng
responded that negotiations had been ongoing for a year and
he truly believed that the parties could go no further. As to
the specifics of Rosenfeld's testimony, Hulteng confirmed
that the former had asked for more information on the pro-
posed 401(k) plan and had asked questions regarding the
slotting of individuals into positions for flat-rate compensa-
tion. Rosenfeld said that he wanted another date for bargain-
ing, and Hulteng replied that he saw no need for further bar-
gaining unless Rosenfeld could convince him of a reason and
accused Rosenfeld of engaging in a ``charade'' that day.Karen Rubenstein corroborated Hulteng that the latter ac-cused Rosenfeld of ``just wasting time'' and said that he
really didn't see any need for further bargaining and that Re-
spondent Serramonte Service Plaza would only agree to meet
``if the Union provided us with substantial proposals ahead
of time ....'' During cross-examination, Rubenstein said
she could not recall the Union ever accepting flat rate uncon-
ditionally and specifically denied that Rosenfeld ever made
such a statement on September 14; however, she conceded
that, with regard to the proposed 401(k) retirement savings
plan, Rosenfeld said that the Union wanted to take a closer
look at the proposal because it looks as though AI isn't
going to happen and that, before the Union could either ac-
cept or reject the 401(k) plan, it needs to see the plan and
a financial statement. Further, she stated that while, as of the
final bargaining session, the Union had not accepted much
of Respondent Serramonte Service Plaza's proposed contract
language, at one point during the September 14 meeting,
Rosenfeld said that the Union would accept many of the pro-
visions which it felt were bad for the employees and that
Rosenfeld's statement was a concession from the Union.
Barry DeVincenzi testified, on direct examination, that, dur-
ing the formal bargaining, Rosenfeld discussed flat rate, say-
ing ``something to the effect of we can accept flat rate condi-
tioned on the acceptance of the health plan ... and retire-

ment.'' During cross-examination, he reiterated that Rosen-
feld insisted upon AI health insurance in return for flat rate
but, at that point, was unable to recall whether Rosenfeld
also mentioned the AI pension trust fund. Later, DeVincenzi
said he had no recollection of Rosenfeld saying we are now
accepting flat rate but did recall the attorney saying that,
``since we're accepting flat rate, it's time to take a hard look
at it.'' Also, DeVincenzi conceded that Rosenfeld said that
the Union would accept many of the proposed contractual
terms but doubted the attorney's sincerity in that regard.According to the respective testimony of Hulteng andDeVincenzi, each believed that the negotiations between Re-
spondent Serramonte Service Plaza and the Union were at
impasse. The former dated the deadlock as occurring at the
end of the August 19 bargaining session, and DeVincenzi be-
lieved such existed at the close of his private conversation
with Barbe on September 14. Whatever the state of the bar-
gaining, 3 days after the close of the parties' final meeting,
echoing his comments at the conclusion of the session, 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10Apparently, certain of the information, which Rosenfeld re-quested at the September 14 bargaining session, was provided to the
Union, by on or about October 1. Such information included a copy
of the 401(k) retirement savings plan, which had been hand-deliv-
ered to a bargaining unit employee on September 24 for delivery to
Don Barbe, and all related financial statements. Apparently, no copy
of a ``cafeteria benefits'' plan exists, and such was not provided. OnOctober 16, Rosenfeld wrote to Rubenstein that he had received the
401(k) retirement savings plan and other information but that the re-
quested information, regarding key individuals, had not been pro-
vided.11No bargaining session occurred on September 21. Although theparties are in disagreement over which one caused the cancellation,
I do not believe it necessary to resolve this dispute.12Rosenfeld attached a condition to the Union's willingness to ac-cept flat rateÐ``there are many details which need to be worked out
as well as other issues which need to be worked out.''13DeVincenzi corroborated Taylor, stating that he told Taylor thatit would be necessary to have a majority of the service technicians
indicate that they did not want to be represented by the Union.14There is no dispute that, although part of the same price dealer-ship group as Respondent Serramonte Service Plaza, Serramonte
Mitsubishi is a separate corporate entity; that, in approximately mid-
November, the service department operation of Serramonte
Mitsubishi, which was housed in a facility located a quarter mile
from the Respondent Serramonte Service Plaza facility, was relo-
cated to the latter complex; and that the Mitsubishi service techni-
cians were stationed in the service area, which was formerly occu-
pied by the Lincoln-Mercury service technicians, who were, in turn,
relocated to the aforementioned Serramonte Mitsubishi facility.
While there is no record evidence as to whether they continued to
be employed by Serramonte Mitsubishi or were somehow transferred
to the payroll of Respondent Serramonte Service Plaza, Barry
DeVincenzi testified, without contradiction, that, after the move to
the Respondent Serramonte Service Plaza facility, the Serramonte
Mitsubishi employees worked under the same terms and conditionsHulteng sent a letter to Rosenfeld10which, in part, stated:``Let me remind you that the Employer is at final position
and does not foresee any further movement. In the event the
Union has any substantial proposals, however, I urge you to
present them immediately so that the Employer can then con-
sider whether any purpose will be served by meeting on ...

September 14 ....'' One day later, on September 18,
Rosenfeld wrote a letter to Hulteng, in which he rejected the
claim of impasse and stated that the Union was willing ``to
continue negotiations as long as it takes''; that ``there are
many issues left to be discussed based on your proposals'';
and ``that the union has indicated a willingness to agree to
flat rate.'' On September 25,11Hulteng responded toRosenfeld, once again stating that ``there is no reason to
meet further unless the Union has substantial new proposals''
and that ``all possibility of an agreement has been ex-
hausted'' and terming the Union's tactics a ``charade.'' Five
days later, on September 30, Rosenfeld responded in writing
to Hulteng, again asserting that the parties were close to
reaching agreement as ``the Union ... has indicated their

willingness to accept a flat rate proposal and, in fact, indi-
cated its willingness to accept your client's current proposal.
At the same time, you indicated a willingness to accept [AI]
Health and Welfare and Pension.''12Also, in his September30 letter, Rosenfeld wrote that he had not yet received a
copy of the proposed 401(k) retirement savings plan and that
such was necessary in order to evaluate the proposal. On Oc-
tober 8, Hulteng responded to Rubenstein, writing that the
Union had done nothing with the information, which had
been provided pursuant to the Union's request, and that ``I
believe that your inaction confirms that the Union has no
substantial proposals to offer, and that further bargaining
would be fruitless.'' Thereafter, on October 12, Hulteng sent
a letter, via facsimile, to Rosenfeld in which he stated:
``Based on the impasse reached at that most recent meeting,
together with the absence of any proposals from the Union
since that time, the Employer has decided to implement cer-
tain sections [of its final contract offer] to the Union'' ex-
cluding provisions such as health insurance and the retire-
ment savings plan. Subsequently, within days of Hulteng's
letter, Respondent Serramonte Service Plaza did, in fact, im-
plement most of the terms of its final contract proposal,
thereby unilaterally, without the agreement of the Union, af-
fecting the bargaining unit employees' terms and conditions
of employment in the following manner: changing the pay
rates of working technician foremen, changing the wages andwage rate system for service technicians and working techni-cian foremen by instituting a flat-rate system of compensa-
tion, changing the overtime system from overtime being paid
for daily hours in excess of 8 to overtime being paid for
weekly hours in excess of 40, eliminating 3 paid holidays,
changing the method by which employees selected vacations,
requiring employees to pay a copayment for the laundering
of their uniforms, forbidding employees to hold a job other
than that with Respondent Serramonte Service Plaza, and im-
posing new requirements and conditions concerning employ-
ees' travel expenses and for obtaining licensing. Finally, in
letters dated October 16, 20, and 21, Rosenfeld demanded
that Hulteng continue bargaining and, in the latter letter, stat-
ed his belief that the implementation was unlawful. On Octo-
ber 22, Hulteng wrote to Rosenfeld that, as Respondent
Serramonte Service Plaza believed that the Federal Mediator
was ``best equipped'' to make the judgment as to the effi-
cacy of further meetings, Respondent Serramonte Service
Plaza would agree to meet and bargain only ``if [the Federal
Mediator] determines that an additional meeting would be
fruitful.''2. Respondent Serramonte Service Plaza's withdrawalof recognition and unilateral implementation ofadditional changesThe record establishes that, on or about December 17,1992, Earl Taylor, a master Nissan service technician, who
had never wanted to be represented by the Union for pur-
poses of collective bargaining and who, by mid-December,
had ``decided to do something about it,'' went to Barry
DeVincenzi's office at Respondent Serramonte Service Plaza
and ``told him of my concern that I didn't want representa-
tion by the Union and how I would go about getting it out.''
DeVincenzi replied that ``he wasn't at liberty to tell me
much, but he told me I would have to circulate a petition and
gave me some wording for it. ... something like we, the

undersigned employees of the Serramonte Auto Plaza, do not
want representation by Local No. 1414.''13Taylor noted thenecessary language on a yellow note pad, which he had
brought with him to DeVincenzi's office, and DeVincenzi in-
structed him to bring the signed petition back to his office.
According to Taylor, after leaving DeVincenzi's office, that
same day, he went to the various service shops in the com-
plex and solicited the signatures of service technicians.14Ac- 87SERRAMONTE OLDSMOBILEof employment as did all the Respondent Serramonte Service Plazabargaining unit employees and that, after their move to the former
Serramonte Mitsubishi service facility, the Lincoln-Mercury service
technicians experienced no change in their terms and conditions ofemployment.On November 17, Attorney Hulteng wrote to Attorney Rosenfeld,informing him of the above, stating Respondent Serramonte Service
Plaza's view that Mitsubishi employees therefore had become a part
of the existing bargaining unit, and inviting Rosenfeld to ``just let
me know'' if he had a contrary view and wished to discuss the mat-
ter. Also, while disputing their continued inclusion in the certified
bargaining unit, Hulteng stated that the Employer accepted the pre-
sumption that the Union continued to be the collective-bargaining
representative for the Lincoln-Mercury service technicians. There is
no record evidence that Rosenfeld ever directly responded to
Hulteng's letter. There are, however, subsequent letters in which
Rosenfeld stated his desire to negotiate over issues, involving Re-
spondent Serramonte Service Plaza, but, due to several factors, in-
cluding Shmatovich's illness, no bargaining sessions were scheduled.15On December 17, Taylor spent an hour and a half collecting sig-natures from Chrysler-Plymouth, Nissan, and Mitsubishi employees,
and, according to him, he did no work and was not compensated for
the time spent. On December 18, during a break period, Taylor went
to the Lincoln-Mercury service shop. According to Taylor, he drove
his own truck the quarter of a mile to the latter facility; however,
Ronald Contraras, a Nissan service technician, testified, during rebut-
tal, that he observed Taylor drive to the Lincoln-Mercury facility in
the black Nissan Stanza, owned by the Nissan service manager.16Taylor denied that any management employees were presentwhen he solicited signatures and that he uttered no promises or
threats in doing so. There is no record evidence to the contrary.The petition, dated December 17, bears the following heading:``The undersigned employees of Serramonte Auto Plaza do not want
to be represented by Machinists Lodge 1414, District Lodge 190,
I.A.M..''17DeVincenzi conceded that he did not attempt to authenticate thesignatures on the petition.18Utilizing that portion of R. Exh. 11 reflecting the payroll periodending November 23, I note that, as of December 18, there were 11
Nissan service technicians, 6 Lincoln-Mercury service technicians,
12 Chrysler-Plymouth service technicians, and 10 Mitsubishi service
technicians working and that 9 Nissan service technicians, 6
Mitsubishi service technicians, and 4 Chrysler-Plymouth signed R.
Exh. 7. Respondent Serramonte Service Plaza asserts the Union's
loss of majority status by including the Serramonte Mitsubishi and
excluding the Lincoln-Mercury service technicians from the bargain-
ing unit. I further note, however, that the Union never agreed to the
change in the bargaining unit; that, excluding the Mitsubishi service
technicians, 13 of the 29 employees in the certified bargaining unit
signed the petition; and that, including the Mitsubishi service techni-
cians in the certified bargaining unit, fewer than 1 more than half,
or only 19, of the 39 bargaining unit employees executed the peti-
tion.19Although Respondent Serramonte Service Plaza's attorneyHulteng eagerly blamed the Union for the parties' failure to meet,
one might legitimately question his sincerity in offering to bargain.
Thus, in letters dated December 14 and 18, while asserting that prior
union health insurance and pension proposals had been ``totally un-
acceptable'' to the Company but that it would ``entertain'' any new
union proposals, he carefully added, in the latter letter, that the Com-
pany ``[was] absolutely committed to the benefit plans it ha[d] pro-
posed to the Union'' and that there was ``no possibility'' that Re-
spondent Serramonte Service Plaza would change its position. For
his part, the Union's attorney Rosenfeld continually insisted that he
wanted to engage in bargaining and blamed scheduling conflicts for
the parties failure to meet.20There is no contention that the changes do not correspond towhat was offered to the Union both by Respondent Serramonte Serv-
ice Plaza's final offer and the changes set forth in Hulteng's Novem-
ber 13, 1992 letter.cording to Taylor, it took him 2 days to obtain signatures15from all the bargaining unit employees, including SerramonteMitsubishi service technicians, who agreed to sign the peti-
tion, Respondent's Exhibit 7,16and, after the last of 19 indi-viduals signed, he took it to DeVincenzi's office and placed
it under the latter's desk blotter. DeVincenzi discovered the
petition the next day, counted the signatures, and compared
the number to the total number of service technicians in each
of Respondent Serramonte Service Plaza's departments, in-
cluding Serramonte Mitsubishi, in order to determine whether
a majority of the bargaining unit employees had signed the
petition. DeVincenzi concluded that the number of signatures
represented a majority of bargaining unit employees,17for,on December 23, Hulteng wrote a letter to Rosenfeld, in part
stating:This will ... advise you that Serramonte Service
Plaza has received objective evidence that a majority of
the employees in the bargaining unit no longer wish to
be represented by [the Union]. Based on that objective
evidence, Serramonte Service Plaza doubts in good
faith that the Union continues to represent the employ-
ees in the bargaining unit.Accordingly, by this letter, Serramonte Service Plazawithdraws recognition of [the Union] as the representa-tive of the employees in the Service Plaza bargainingunit.18There is no dispute that the proposed bargaining unit em-ployees' health insurance and retirement savings plans, which
had been part of Respondent Serramonte Service Plaza's
final contract offer to the Union were not implemented along
with other portions of the final offer in October 1992. Then,
prior to its above-described withdrawal of recognition, by let-
ter dated November 13, Attorney Hulteng informed the
Union's attorney Rosenfeld that the Company proposed var-
ious changes in its prior benefits plans proposal, offered to
bargain over them, and suggested several dates for bargain-
ing to Rosenfeld. Having no response from Rosenfeld,
Hulteng wrote to Rosenfeld on December 3, reiterating his
availability to bargain over the aforementioned proposed
changes. Thereafter, over the next 3 weeks Hulteng and
Rosenfeld apparently were unable to arrive at a mutually
convenient date for a resumption of bargaining.19Then, onDecember 23, on behalf of Respondent Serramonte Service
Plaza, Hulteng sent the above-described withdrawal of rec-
ognition letter to Rosenfeld, and no further bargaining be-
tween the parties ever occurred. Subsequently, in or about
February or March 1993, Respondent Serramonte Service
Plaza, unilaterally and without the consent of the Union, im-
plemented changes in its bargaining unit employees' health
insurance and retirement savings plans.20 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
21Hulteng testified, without contradiction, that, during the March30, 1992 bargaining session between Respondent Serramonte Service
Plaza and the Union, in response to a question from DeVincenzi,
Nick Shmatovich said ``at this point'' he would be negotiating the
upcoming Serramonte Oldsmobile collective-bargaining agreement.22Sec. 17 of the July 16, 1989 through July 15, 1992 collective-bargaining agreement states that it shall remain in effect for ``year
terms'' after expiration ``subject, however, to revision by notice in
writing by either party to the other of a desire to terminate or revise
... not less than sixty (60) days prior to the anniversary date.''
23Martin was not called as a witness in order to corroborate Gan-dolfo's testimony, and, while conceding engaging in a telephone
conversation with Martin during which they discussed Gandolfo,
Hulteng testified that Martin merely told him that Gandolfo had been
assigned to organizing duties in the East Bay and would not return
to the Union until July 15.24According to Gandolfo, prior to receiving a copy of Hulteng'sMay 15 letter, he had no idea that any union official had discussions
with any representative of Respondent Serramonte Oldsmobile. This
was important to Gandolfo as, based upon what he had learned at
a May staff meeting, he had decided not to give notice to Respond-
ent Serramonte Oldsmobile of the Union's intent to reopen the exist-
ing contract for revision and to take the position that, absent notice
to reopen from Hulteng, the existing contract would ``roll-over'' for
a year. On this point, Gandolfo testified that, at said staff meeting
which had been attended by Shmatovich and Barbe, he had been in-
formed that Hulteng ``intended to give the same, exact contract pro-
posal to [the Union] ... that you were negotiating with the [Re-

spondent Serramonte Service Plaza].'' Notwithstanding this informa-
tion, Gandolfo denied inquiring as to the terms of the contract pro-
posal to the Union from Respondent Serramonte Service Plaza as ``I
assume[d] I'd see it from [Hulteng].''25In his pretrial affidavit, Gandolfo swore that he had not seen theMay 15 letter until after bargaining with Respondent Serramonte
Oldsmobile began but, at the hearing, stated ``that's an error.''26During cross-examination, Gandolfo denied speaking withShmatovich prior to July 29 and asking if the latter had misled
Hulteng as to who would be representing the Union in bargaining
with Respondent Serramonte Oldsmobile. Confronted with his June
22 letter, Gandolfo conceded, ``I obviously must have had a quick
conversation with him where I asked him, `Did you tell Rob that
you represent 1414....' He must have said `No, I didn't.'''
3. Respondent Serramonte Oldsmobile's unilateralimplementation of changes in terms andconditionsofemployment
During late 1991 and the first half of 1992, Glenn Gan-dolfo, who, since approximately 1985, had been the Union's
business representative assigned to represent the bargaining
unit employees of Respondent Serramonte Oldsmobile in
grievances, arbitrations, and contract negotiations, had been
relieved of his duties due to a medical leave of absence and
subsequent reassignment. Believing that Nick Shmatovich,
with whom he had been conducting ongoing negotiations for
the Respondent Serramonte Service Plaza collective-bargain-
ing agreement, would represent the Union in bargaining withRespondent Serramonte Oldsmobile,21and as the latter's ex-isting collective-bargaining agreement was due to expire on
July 15, in accord with the contract's termination and revi-
sion language,22Attorney Hulteng wrote a letter, dated April17, to Shmatovich, stating that Respondent Serramonte Olds-
mobile desired to terminate its existing contract with the
Union and, along with Respondent Serramonte Service Plaza,
was prepared to engage in ``coordinated'' contract bargaining
with the Union. On April 22, 5 days later, while rejecting
the concept of coordinated negotiations, Shmatovich wrote to
Hulteng that the Union would negotiate a new collective-bar-
gaining agreement with Respondent Serramonte Oldsmobile
``in the very near future'' and that Hulteng should ``contact
me'' to arrange dates and times. In the first week of May,
Gandolfo resumed his business representative duties for the
Union and, according to him, upon returning to work, had
a conversation with J.B. Martin, the area director for Ma-

chinists Locals 1414 and 1305, who informed Gandolfo that
the latter would be in charge of the anticipated contract ne-
gotiations with Respondent Serramonte Oldsmobile and that
he (Martin) had informed Robert Hulteng of Gandolfo's re-
sponsibility for said bargaining.23During a May 14 tele-phone conversation, 2 weeks later, Shmatovich informed
Hulteng that he was not the bargaining representative for Re-
spondent Serramonte Oldsmobile, and, on May 15, Hulteng
wrote to Shmatovich, protesting that the latter had misled
him as to his authority.Hulteng sent a copy of his May 15 Shmatovich letter toGandolfo, who denied having seen either Hulteng's April 17
letter to Shmatovich or Shmatovich's April 22 letter to
Hulteng, a copy of which was sent to Gandolfo, prior to July
29 and asserted his assumption, at that time, was that Re-
spondent Serramonte Oldsmobile ``had not opened up thecontract in a timely fashion because I never received anycommunications from [Hulteng].''24Upon reading Hulteng'sMay 15 letter,25Gandolfo went to J.B. Martin and ``asked
him what the hell was going on because he had ... told me

... I was the one who was going to handle the [Respondent

Serramonte Oldsmobile negotiations]. And he said that ...

Nick was out to lunch. Everybody knew I was in the nego-
tiations, and he reiterated again to me [that he told Hulteng
that I would be handling the negotiations] and I was the
Serramonte Oldsmobile negotiator.'' Thereupon, on May 22,
Gandolfo wrote to Hulteng, stating that he was the Union's
representative for bargaining with Respondent Serramonte
Oldsmobile, that Hulteng had not served notice of Respond-ent Serramonte Oldsmobile's intent to reopen the contract in
a ``timely fashion'' and that, therefore, the existing contract
would remain in effect for another year.Hulteng responded to Gandolfo in a letter, dated June 8,in which the attorney stated his belief that the Union was
``unwilling'' to meet and bargain with Respondent
Serramonte Oldsmobile and his ``hope'' that negotiations
might begin within 2 weeks. On June 22, 2 weeks later, Gan-
dolfo wrote to Hulteng, stating that, upon ``checking with
Mr. Shmatovich,'' the attorney had never been misled as to
who would be representing the Union in bargaining with Re-
spondent Serramonte Oldsmobile,26reiterating the Union'slegal position, and suggesting arbitration if Hulteng disagreed
with the Union's position. On July 7, Hulteng wrote to Gan-
dolfo, rejecting any delay in bargaining pending arbitration
of the Union's ``untenable'' claims, and, a week later on July
14, Gandolfo sent Hulteng a letter, which, the former stated,
was the Union's formal grievance ``that the contract was not
properly opened in due form, and ... under Section 17 ...

[would remain in effect for a year term].'' A day later, Gan-
dolfo wrote again to Hulteng, reiterating the Union's legal
position but adding ``without waiving our rights to this posi-
tion, we are prepared to meet and bargain with you until this
matter can by resolved.'' 89SERRAMONTE OLDSMOBILE27Notwithstanding that Hulteng and Rubenstein twice mailed himcopies of the initial contract proposal, Gandolfo insisted that, at the
bargaining session, was ``the first time I saw it.''28Gandolfo said that he knew nothing of the status of or substanceof the ongoing Respondent Serramonte Service Plaza bargaining.
Asked if such was a strategic maneuver to insulate himself from
knowledge of the Respondent Serramonte Service Plaza bargaining
or proposals, Gandolfo conceded ``maybe it was part of a strategy.
I didn't think about it at that point. I really didn't know what was
going on over there, and ... I could care less. I had my hands full

with ... jumping back into this giant nightmare of which

Serramonte Olds was a small problem.'' Asked by me why, if heknew in May he would get the same proposal as that from Respond-ent Serramonte Service Plaza, he didn't want to know what was of-
fered, Gandolfo replied, ``Because they had explained that this was
a whole rewrite ... it would take a long time to go through it. ...

I didn't have the time.'' Asked why he just did not study the con-
tract proposal at his leisure, Gandolfo averred that he was involved
in other negotiations. ``I had other things going on, too. I just had
too many things going on. ... [W]e're talking about a short time

period of just a few months. ... I was just backed up solid,

swamped.'' Gandolfo conceded that he may have been at a meeting
at which Mike Day discussed Respondent Serramonte Service Plaza
bargaining, saying that he was trying to work something out.29Gandolfo initially stated that he contacted the Union's attorneyRosenfeld immediately after the July 29 meeting but conceded that
the Union's attorney did not respond to the Company's offer until
September.30In his pretrial affidavit, Gandolfo stated that, at each bargainingsession, he asked Hulteng ``three or four times'' to go over the com-
pany proposal, and he refused. Gandolfo conceded this was incorrect
as it pertained to July 29.The record establishes that the parties did, in fact, com-mence bargaining for a successor collective-bargaining agree-
ment and that three bargaining sessions were held. The initial
meeting occurred on July 29 at the FMCS office in Bur-
lingame; representing the Union were Gandolfo and Chuck
Wetherby and representing Respondent Serramonte Olds-
mobile were Hulteng, Rubenstein, and DeVincenzi. Accord-
ing to Gandolfo, the meeting began with Hulteng giving him
a copy of the Respondent Serramonte Oldsmobile's initial
contract proposal.27Then, the business representative testi-fied, there was a ``heavy discussion,'' which consumed a
major portion of the time, regarding the Union's position on
the rolling over of the 1989±1992 contract and its obligation
to bargain in good faith. As to this, Hulteng said, ``that the
Union could not take two positions, one ... that the con-

tract had ... rolled over for another year because of the un-

timely opening ... and the other ... that the Union was

there to bargain in good faith for a new agreement. He said
you can't take both positions''; you had to take one or the
other. To this, Gandolfo replied that he believed that the
prior contract hadn't been opened ``in a proper fashion'' and
that he disagreed ``that I couldn't take both positions.'' Gan-
dolfo added, with regard to his first point, that Respondent
Serramonte Oldsmobile had not given notice of its intent to
open ``prior to the 60 day ... period prior to the expira-

tion.'' Hulteng responded that he had properly opened the
contract verbally and in writing to Shmatovich and ``that
Shmatovich had led him to believe that he was the bargain-
ing representative or the one with authority to enter in nego-
tiations with [Respondent Serramonte Oldsmobile].'' Regard-
ing substantive bargaining that day, Gandolfo testified that
Hulteng termed Respondent Serramonte Oldsmobile's pro-
posal as ``almost identical'' to the proposal the Union had
been given for Respondent Serramonte Service Plaza and
``that they felt ... they shouldn't have to review the pro-

posal in detail for me because it had already been the prod-
uct of ... year long negotiations with ... Shmatovich.''

Hulteng added that negotiations with Respondent Serramonte
Oldsmobile had ``gotten a late start,'' that negotiations with
Respondent Serramonte Service Plaza had been on-going for
a year, ``that the employer was unwilling to wait and that the
Union was dragging its feet.'' Hulteng then warned ``that we
had to have a conclusion to negotiations prior to September
1st'' or ``the employer would be free to do whatever it had
to do.'' During cross-examination, asked if he was aware that
Respondent Serramonte Oldsmobile would propose basically
the same things as proposed by Respondent Serramonte
Service Plaza, Gandolfo stated that he was told this would
occur but that he never actually examined Respondent
Serramonte Service Plaza's proposals.28He added that hewould not have discussed the specifics of RespondentSerramonte Service Plaza bargaining with Shmatovich,
Barbe, or anyone else if such only pertained to that company,
for ``they might have done something different for the Plaza
because that was a first-time contract ... that was my phi-

losophy from the beginning. ... So I wouldn't inquire about

something like that.'' As to union proposals, Gandolfo
agreed that the Union's normal practice is to prepare propos-
als prior to the opening of bargaining, but such was not done
for Respondent Serramonte Oldsmobile as ``I didn't think the
contract was opened in a timely fashion and, therefore, the
old contract was in full force and effect,'' and ``I was told
that I was going to receive a copy of the proposal similar
to the Service Plaza ... so I assumed that we'd have a

starting point for the first session.'' Gandolfo conceded that
he requested copies of correspondence between Hulteng and
Shmatovich and that Hulteng did this during a recess, includ-
ing the Hulteng April 17 letter and the Shmatovich April 22
letter. Gandolfo admitted that the subject of arbitrating the
Union's grievance, concerning the asserted rolling over of
the expired contract, was discussed with Hulteng offering to
have an expedited arbitration and that he said he wanted to
refer the matter to the Union's attorney.29Asked by counselfor Respondents whether or not there was any explanation
given of the meaning of the various contract provisions at
this bargaining session, Gandolfo stated, ``I wanted to walk
through it, but we never did at that first session.'' Then,
asked if he specifically requested to through Respondent
Serramonte Oldsmobile's proposal section by section, Gan-
dolfo conceded, ``No, I did not ask to go over it section by
section. We got the [proposal] ... towards the end of the

session ... and I did not ask at that time.''
30Finally, Gan-dolfo conceded using profanity and making derogatory re-
marks about the ``personalities'' at the bargaining table'' and
making the statement that he was bargaining for a contract,
which would become effective in 1993 ``unless we lost the
grievance. ...''
The next bargaining session, between the parties, occurredon August 3 at the FMCS office. According to Gandolfo, the
parties agreed to expedited arbitration of the Union's rollover 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
31Gandolfo conceded that Hulteng and Rubenstein wanted the ex-pedited arbitration procedure to be completed by August 15 but that
he stated that such a date would be ``a little soon'' and not until
September 1 did the Union's attorney Rosenfeld write to Hulteng,
confirming the agreement for arbitration. Further, while arbitration of
the Union's grievance did occur, it was eventually withdrawn by the
Union as, according to Attorney Rosenfeld, ``we decided that they
would probably prevail'' given that perhaps the Company wasn't
``wholly unjustified'' in sending the April 17 letter to Shmatovich.32This information was provided to the Union at the next bargain-ing session.33With regard to meeting availability, Gandolfo conceded, duringcross-examination, that Hulteng said, on July 29, that he would be
available any day between then and August 31 and that, on August
3, Hulteng pushed for another, early meeting date. To this, according
to Gandolfo, he mentioned he expected to be available on August
7 because of the possibility of the cancellation of an NLRB hearing.
He added that the hearing had been canceled but that he did not
bother to arrange a bargaining session for that day as he became
aware that a Respondent Serramonte Service Plaza bargaining ses-
sion had been arranged.34A review of Chuck Wetherby's notes for the August 20 bargain-ing session does not corroborate Gandolfo that Franklin ever made
such a statement.35Asked why he needed this information, Gandolfo replied thatRespondent Serramonte Oldsmobile had employees in numerous job
classifications ``and I needed to know where they were right now
and what their wage rates were under the old agreement.'' Gandolfo
added that the information was subsequently provided by letter. He
could not recall the date but stated that such was after the Compa-
ny's implementation of its final offer.grievance.31As to actual bargaining, Gandolfo testified thathe requested that Hulteng go through the entire Respondent
Serramonte Oldsmobile contract proposal ``in detail,'' and
``his response was, `I'm not going to do that. We've been
through this for the last 10 months [with Respondent
Serramonte Service Plaza] ... and if you want to find out

what ... we've discussed ... [about] the interpretation of

different sections ... you should contact Shmat-

ovich....''' Hulteng then demanded counterproposals from
the Union, and Gandolfo, who, as before, had no contract
proposals, replied that he had to understand the company
proposals in order to make counterproposals. Thereafter,
Hulteng began explaining the initial sections of the company
proposal in detail, and agreement was quickly reached on thepreamble, recognition, and work jurisdiction clauses. Gan-
dolfo added that Hulteng ``was constantly requesting that the
Union put forth its proposals ... immediately'' and that he

responded, on August 3, ``we had to go through his propos-
als so I could clearly understand them because I couldn't
counter-propose on something that I didn't understand.''
During cross-examination with regard to this bargaining ses-
sion, while reiterating that Hulteng refused to go through Re-
spondent Serramonte Oldsmobile's contract proposal and, in-
stead, insisted that Gandolfo look at Shmatovich's notes of
the Respondent Serramonte Service Plaza negotiations, Gan-
dolfo conceded that, at one point, Hulteng did ask him to
specify what contract sections he wanted Hulteng to review
and that ``we did start going through certain sections, and we
did reach agreement ... on ... [some provisions].'' Fur-

ther, Gandolfo conceded that he then had the opportunity to
ask about any provision of the Company's offer and that
Hulteng's offer led to discussion of the health and welfare
proposal, with Hulteng providing a ``quick, general synop-
sis.'' Thereupon, Gandolfo requested ``more information,''
including written information. The business representative
testified that, at first, Hulteng said nothing would be pro-
vided and then said he should speak to Shmatovich. Finally,
after stating that there was no obligation to provide anything,
Hulteng said, ``However, we will ... be nice guys and give

it to you, anyway.''32The next, and final, bargaining session, between the par-ties,33occurred on August 20 at the FMCS office, and, asHulteng was unable to attend, another attorney, ElizabethFranklin, was Respondent Serramonte Oldsmobile's main
spokesperson at this meeting. According to Gandolfo, Frank-
lin announced that she was following Hulteng's requests that
the Union submit all bargaining proposals immediately and
that, if the Union had any information requests, these must
be made ``prior to the end of the month.'' To this, Gandolfo
responded that he had already ``reached areas of agreement''
with Hulteng and that ``for us to reach agreement on further
sections ... she had to go through their proposal. There-

upon, he complained about letters, which Hulteng had sent
to him after each prior bargaining session, stating that they
``were riddled with errors'' and designed to paint ``a picture
the Union wasn't being cooperative and bargaining in good
faith.'' Franklin admitted that there were some errors but de-
fended other portions of the letters. Gandolfo testified that,
as to his request that she continue to clarify Respondent
Serramonte Oldsmobile's proposal, Franklin repeated
Hulteng's mantra that he should speak to either Shmatovich
or Barbe about the previous 10 months bargaining between
the Union and Respondent Serramonte Service Plaza.34Tothis, Gandolfo replied that ``she had the obligation to provide
us with the information'' and that he was ``not privy'' to ei-
ther Shmatovich's or Barbe's bargaining notes. Gandolfo tes-
tified further that he made an information request at this bar-
gaining session, requesting the names, classifications, wagerates, and wages of all bargaining unit employees.35Finally,during direct examination, Gandolfo stated that Franklin con-
tinually demanded that the Union submit contract proposals
to Respondent Serramonte Oldsmobile and established a bar-
gaining deadline of August 31. During cross-examination,
Gandolfo conceded that, in the 2-week period between the
penultimate and the final bargaining sessions, he failed to
prepare any counterproposals because ``for me to formulate
a proposal, I had to understand where you were coming
from.'' According to Gandolfo, at the August 20 bargaining
session, on this latter point in response to Franklin's demand
for proposals, he told her that the Union's formulation of
proposals was not yet completed as he ``still needed clari-
fication'' on several of Respondent Serramonte Oldsmobile's
proposed contract sections, including health and welfare.
Asked if, at the meeting, DeVincenzi mentioned that Re-
spondent Serramonte Service Plaza had been negotiating with
the Union about having the same contract terms as did Re-
spondent Serramonte Oldsmobile, Gandolfo said that
DeVincenzi had done so but that Gandolfo had not discussed
this with either Shmatovich or Barbe because he had no rea-
son to believe such would actually happen and he did not
feel the necessity of verifying every assertion made at the
bargaining table. Asked if he demanded to speak about any
specific contract sections that day, Gandolfo said, ``I had
asked to go through the entire agreement,'' including ``the 91SERRAMONTE OLDSMOBILE36Apparently, the information was contained in a letter fromHulteng to Gandolfo dated September 2. Gandolfo testified that his
request pertained to the expired agreementÐhe ``didn't know where
[Respondent Serramonte Oldsmobile was] going to place [the bar-
gaining unit employees] in the new program'' and ``I had to have
a starting point where they were under the old contract.''37After refreshing his recollection with his own bargaining notes,Hulteng changed his testimony regarding what precipitated the par-
ties' discussion of the preamble and the first two sections of the
Company's proposed contract, stating that Gandolfo said he could
agree to some of Respondent Serramonte Oldsmobile's proposals;
that Gandolfo ``said ... we'll have to walk through the contract'';

and that, thereupon, Hulteng invited Gandolfo to go through the con-
tract proposal ``section by section.''sections that we hadn't discussed yet'' or upon which therewas no agreement. Continuing, Gandolfo said that Franklin
responded that ``there was no way I'm going to walk through
this agreement, section by section and talk about this. She
was very explicit about that, and she said we're going to im-
plement this offer on ... September 1st, and that's it, do

you have any proposals.'' Gandolfo replied that he'd been
through this with Hulteng and demanded to begin dealing
with the remaining contract sections on which there had been
no agreement. Franklin then repeated Hulteng's demand that
Gandolfo speak to Shmatovich, ``refused'' to discuss Re-
spondent Serramonte Oldsmobile's contract proposal clause
by clause, and said again that the Company was prepared to
implement its offer. With regard to requested information,
Gandolfo denied knowledge of the requested information
prior to making his request and said what he ultimately re-
ceived from Respondent Serramonte Oldsmobile was the
classifications and wage rates under the implemented offer,
which was not what had been requested.36Finally, Gandolfoadmitted that the bargaining session ended with people
``yelling and screaming,'' that he accused Franklin and
Rubenstein of being ``uninterested and unwilling'' to nego-
tiate, that he might have called Rubenstein some ``vulgar
names, and that ``I got up from the table and concluded my
statement and that was it. As far as I was concerned the bar-
gaining was over ... done.''
Contrary to Glenn Gandolfo's depiction of the bargaining,the witnesses, who testified on behalf of Respondent
Serramonte Oldsmobile portrayed the union business rep-
resentative as engaging in tactics designed to forestall an in-
evitable impasse. Thus, Attorney Hulteng testified that, at the
outset of the July 29 negotiating session, Gandolfo told him
that Shmatovich was available for a meeting on August 7.
Next, Gandolfo ``took the position that the contract had been
extended [because] ... we had failed to timely reopen it.''

Hulteng replied that this position was ``ridiculous,'' adding
that Gandolfo could not ``simultaneously tell me that he was
certain that the contract had been extended and then ... tell

me he was there to negotiate'' and that this was not good-
faith bargaining. Gandolfo disputed Hulteng on this point,
saying that the Union's counsel had advised him that he
could simultaneously assert a legal position on contract roll-
over and bargain. In this regard, according to Hulteng, the
possibility of expedited arbitration was discussed. Denying
that he had ever been provided with copies by mail, Gan-
dolfo then asked for a copy of Respondent Serramonte Olds-
mobile's initial contract proposal. Hulteng presented him
with a copy and said that the proposal of Respondent
Serramonte Oldsmobile was ``virtually identical'' to the cur-
rent Respondent Serramonte Service Plaza proposal. Gan-
dolfo replied that ``he had no knowledge of the Serramonte
Service Plaza negotiations.'' DeVincenzi, who was present at
all the bargaining sessions, said he did not believe Gandolfo
and mentioned a conversation with Mike Day during which
the latter had mentioned that Gandolfo was present at a
meeting regarding Respondent Serramonte Service Plaza.Gandolfo asked when such a meeting occurred. DeVincenzisaid it was on July 17, and Gandolfo replied that it ``did not
happen.'' As to bargaining over the substance of the com-
pany proposal, Hulteng denied that Gandolfo ever asked to
go through it or that he (Hulteng) ever refused to do soÐ
``there were no questions that I did not answer.'' He added
that the Union had no contract proposals to offer. With re-
gard to any discussion of a deadline for agreement on a new
contract, Hulteng said, ``I said that the ... employer was

prepared to meet with the Union any day between July 29
and ... August 31st, that we were frustrated by the position

the Union was taking, that we were not going to allow the
contract to be extended indefinitely by the Union's tactics,
that we would have to make substantial progress by Septem-
ber 1st, and that, if that did not happen, we reserved the right
to implement our proposal.'' Finally, as to this meeting,
Hulteng characterized Gandolfo's demeanor as ranging from
calm to a loud series of personal attacks with use of profan-
ity.With regard to the August 3 bargaining session, Hultengtestified that it began with a discussion of the Union's roll-
over grievance, which he termed ``foolish or frivolous.''
Hulteng further testified that he asked Gandolfo ``more than
once'' for any counterproposals, and ``Gandolfo said that he
couldn't formulate proposals until he understood our propos-
als.'' According to Hulteng, he criticized Gandolfo on this
point, saying he couldn't believe that Gandolfo was unable
to formulate proposals as he had been aware ``since June''
of the ``nature'' of Respondent Serramonte Oldsmobile's
proposals. Gandolfo responded that ``he had never seen the
employer's proposals before July 29th.'' Hulteng replied that
the company proposals were not new and novel and were of
the type the Union had previously seen. Gandolfo said he
wanted to ask ``questions'' about the company proposal rath-
er than make counterproposals. To this, Hulteng responded
that Gandolfo could ask whatever questions he wanted but
that he wanted to see counterproposals. Then, according to
Hulteng, he ``insisted'' that the parties go through the com-
pany proposal ``section by section,'' saying he wanted to
learn Gandolfo's position on each section of Respondent
Serramonte Oldsmobile's proposal.37Thereupon, the partiesdiscussed the preamble and the first two sections of the
Company's proposal, with the latter revising its language
pursuant to comments by the Union. On this point, Hulteng
specifically denied ever refusing to discuss RespondentSerramonte Oldsmobile's proposed contract language or tell-
ing Gandolfo to speak to Shmatovich or Barbe if he wanted
to discover the Company's positions. He conceded, however,
at one point, telling Gandolfo that Respondent Serramonte
Oldsmobile's proposals were ``the same proposals that were
made at Serramonte Service Plaza'' and saying, after Gan-
dolfo said he knew nothing of those negotiations, that Gan-
dolfo could ``certainly familiarize [himself] with those nego-
tiations because all the files are ... in your office.'' Toward
 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
38Franklin denied ever saying that, if the Union wanted to under-stand Respondent Serramonte Oldsmobile's proposal, Gandolfo
should speak to Shmatovich but conceded that ``at one point in the
[session] I made the statement that I couldn't believe they didn't
have any proposals considering that the Union [had our proposal]
... for ... three months and had been familiar with it for at least

a year.''39There is no dispute that, either prior to or during the August 20bargaining session, Respondent Serramonte Oldsmobile presented a
second contract proposal to the Union, which, in accord with what
had been presented to the Union earlier, is virtually identical to the
final proposal from Respondent Serramonte Service Plaza to the
Union. Thus, the Respondent Serramonte Oldsmobile proposal con-
tains a flat-rate compensation plan, a cafeteria health insurance bene-
fits plan, and a 401(k) retirement savings plan, which would be
funded from each employee's cafeteria benefits fund. It is unclear
which portions of the second contract proposal would have been ac-
ceptable to the Union.the end of the bargaining session, according to Hulteng,Chuck Netherby asked if Respondent Serramonte Oldsmobile
was going to implement its final offer on August 31, ``and
I said we reserved the right to implement if no agreement
was reached, and we felt that was a reasonable period of
time'' given that ``we felt the negotiations had been delayed
for far too long, and ... the Union was solely responsible.''
According to Hulteng, exemplifying Respondent Serramonte
Oldsmobile's contention that the Union was deliberately
stalling in order to avoid an impasse, are the fact that, when
asked if he had spoken to the bargaining unit employees and
ascertained specifically what they desired in a new contract,
Gandolfo said he had not yet done so; the fact that, at the
conclusion of the meeting, he requested future bargaining
dates but Gandolfo said he was ``booked'' for the remainder
of that week and the next; and the fact that, when he offered
to arrange a bargaining session with the insurance carrier so
that the latter could explain the proposed health plan under
the ``cafeteria benefits'' proposal to the Union, he received
no response from Gandolfo.During cross-examination, under questioning by counselfor the General Counsel, Hulteng testified that no more than
25 percent of the July 29 bargaining session was concerned
with discussion of the Union's rollover grievance and that
the subject consumed less time at the next bargaining ses-
sion. Hulteng further testified that Respondent Serramonte
Oldsmobile's contract proposal changed each section of the
expired contract to some degree; that he never explained to
Gandolfo which of the changes were of high priority to the
Company; and that he did explain to Gandolfo ``that we
were seeking virtually the same contract as Serramonte Serv-
ice Plaza,'' including health insurance and retirement. Re-
sponding to questions posed by the Union's counsel, Hulteng
conceded that, during his two bargaining sessions with Gan-
dolfo, he was ``very firm'' with the latter that Gandolfo
should meet with Shmatovich and become aware of what had
occurred during the Respondent Serramonte Service Plaza
bargaining and ``that [he] did not believe [Gandolfo] was un-
aware of what was going on in the Serramonte Service Plaza
negotiations and pointed to Netherby's presence during some
of the bargaining and the proximity of Gandolfo's office to
those of Shmatovich and Barbe.'' Further, responding to a
question, Hulteng was able to recall asking Gandolfo what
the Union's counterproposals would entail and the latter re-
plying that there were ``a number of areas'' in the Compa-
ny's proposal with which the Union could agree and that the
Union would not attack the overall proposal with counter-
proposals but ``we want to ask questions about your propos-
als.'' Notwithstanding what Gandolfo said, Hulteng conceded
that he responded by continuing to press Gandolfo for coun-
terproposals because ``I believed [Gandolfo] had proposals
and was capable of making them.'' Moreover, according to
Hulteng, after Gandolfo said he could agree on some terms,
the former pressed him, and Gandolfo asked to begin going
through the contract.Elizabeth Franklin, who substituted for Hulteng as Re-spondent Serramonte Oldsmobile's main spokesperson at the
August 20 bargaining session, testified that, during the meet-
ing, Gandolfo asserted, ``that the contract had not been ap-
propriately reopened'' and ``that he was bargaining for the
next year's contract.'' Franklin responded that ``we thought
the contract had been appropriately reopened and that's whatwe were bargaining for'' and, as had Hulteng, suggested ex-pedited arbitration of Gandolfo's assertion regarding the roll-
over issue. Gandolfo said the Union's attorney would take
care of it. With regard to any discussion of bargaining pro-
posals, Gandolfo said ``several times'' that he had questions
about the Company's contract proposal, and Franklin replied
each time, asking what specific sections of Respondent
Serramonte Oldsmobile's contract proposal the former did
not understand. Gandolfo's reply was that ``he didn't under-
stand anything in our proposal. Likewise, Franklin asked
``several times'' whether Gandolfo had ``any proposals, com-
ments, questions about Section 3'' of the company proposal,
the point at which the parties had ceased bargaining on Au-
gust 3, but Gandolfo never responded directly, and, in fact,
had no proposals on any subject to offer. Eventually, discus-
sion turned to the matter of future bargaining sessions, and,
according to Franklin, ``I indicated ... that we were ready

to meet at any time and suggested that [Gandolfo] not delay
continuing negotiations.'' Franklin specifically asked if Gan-
dolfo was willing to schedule additional dates, but, according
to Franklin, Gandolfo refused and said he would respond in
writing. With regard to the matter of implementation of Re-
spondent Serramonte Oldsmobile's final offer, ``I made the
statement in response to ... Gandolfo [asking] why we

needed to expedite arbitration ... that if we didn't get [re-

sponses to our questions regarding the contract reopener]
... we would implement thereafter.'' Later, ``I clarified our

position ... and indicated we were reserving the right to

implement.'' At the hearing, she testified that her original
statement was made in order ``to alert [Gandolfo and
Netherby] ... that the employer took these negotiations

very seriously'' and reclarified its position ``to be sure that
they understood that we wanted to negotiate.''38Finally,Franklin denied refusing to go through the Company's con-
tract proposal with Gandolfo, saying she solicited questions
from him and asked if he wanted to continue going through
Respondent Serramonte Oldsmobile's contract proposal, start-
ing with section 3. During cross-examination, Franklin con-
ceded that, in response to her demand for proposals, on one
occasion, Gandolfo said he did not know why he had to
produce proposals because there was much he could accept
in Respondent Serramonte Oldsmobile's proposal.39Karen Rubenstein was present at the three bargaining ses-sions, between Respondent Serramonte Oldsmobile and the
Union, and testified that, prior to the start of negotiations, 93SERRAMONTE OLDSMOBILE40On August 28, Rubenstein wrote to Gandolfo, stating that thelatter had not contacted any representative of Respondent Serramonte
Oldsmobile in order to schedule another meeting and that Respond-
ent Serramonte Oldsmobile was available to meet at any time.she had provided copies of the Company's initial contractproposal to the Union. At the initial July 29 meeting, she fur-
ther testified, Gandolfo termed the occasion a ``first stage
grievance'' meeting; in response to Hulteng's demand for
union proposals, Gandolfo replied, ``that he wanted to go
through our proposals and that he didn't have any proposals
to give us''; and Gandolfo did not respond to Hulteng's
question as to which contract sections he wished to discuss.
According to Rubenstein, at the August 3 bargaining session,
Gandolfo again, in response to Hulteng's demand for union
proposals, ``said he needed to go through our proposals'';she denied that Hulteng ever refused to go through Respond-
ent Serramonte Oldsmobile's contract proposal or that
Hulteng ever refused to answer questions, pointing out that
Hulteng and Gandolfo engaged in a lengthy discussion re-
garding the preamble and the first two contract sections be-
fore ``the Union had to leave.'' With regard to Gandolfo's
assertion that Hulteng told him that, if he desired to learn
about the contract proposal, he should ask Nick Shmatovich,
Rubenstein said Gandolfo was not being ``entirely accurate''
in that, while Hulteng ``did say'' that the Union had all the
information regarding the Respondent Serramonte Service
Plaza negotiations, ``he never said you have to go there to
get it, I won't give it to you, ever.'' Also, Rubenstein re-
called that Gandolfo did ask to see an insurance underwriter
regarding the proposed health insurance plan and, while
Hulteng did say the Union previously had the opportunity to
do so, ``if they wanted to we could surely make the person
available again.'' Finally, with regard to August 3,
Rubenstein stated that Gandolfo confirmed that he had not
yet met with the bargaining unit employees in order to dis-
cuss what they wanted. As to what occurred on August 20,
Rubenstein testified that, in response to Franklin's demand
for proposals, Gandolfo insisted that Hulteng had agreed to
work off of the Company's proposal, a position which Frank-
lin rejected. Franklin continued to demand that the Union
present some proposals, and Gandolfo replied that he did
have some ``but not until you explain your proposals.'' Gan-
dolfo added that Hulteng had refused to do so, and
Rubenstein responded that Gandolfo was being ``ridiculous,''
making such assertions because they'd gone through the first
two sections. Franklin then asked for the Union's position on
section 3 of the Company's proposal; Gandolfo replied
``we're out of time'' and Netherby will respond but the latter
never did. Asked if Franklin ever said that Respondent
Serramonte Oldsmobile would implement its last offer after
August 31, Rubenstein testified, ``she made one comment
earlier ... that the employer would be implementing, and

then she later clarified that ... the employer reserves the

right to implement.'' During cross-examination, Rubenstein
recalled, at the August 3 bargaining session, Gandolfo ``re-
questing to go through the proposal'' and Hulteng stating
``that he couldn't believe ... Mr. Gandolfo had no knowl-

edge about what was contained in our proposal, that it was
... virtually the same proposal ... on the table at Service

Plaza [bargained for by Shmatovich], and that ... [the lat-

ter] would have the notes regarding those.'' Later, after reit-
erating her testimony that, at the third bargaining session,
Gandolfo said we're working off of the Company's proposal
and that Franklin rejected the contention and demanded a
counterproposal, Rubenstein conceded that, at the second
bargaining session, the parties had, in fact, used the companyproposal for bargaining and that Hulteng had requested thatsuch be done. Further, as to what was said regarding imple-
mentation at the third bargaining session, Rubenstein recalled
that Gandolfo asked why all of the Union's questions had to
be asked by August 31 and that Franklin replied, ``because
we're implementing after that.'' Finally, Rubenstein stated
that not only had the Union never formally rejected the pro-
posed health insurance or 401(K) retirement savings plans
but also said subjects were never even discussed at the three
bargaining sessions.With bargaining in the above-described posture, the partiesheld no further meetings in August.40Barry DeVincenzi tes-tified that, at the conclusion of the August 20 session, ``I did
not'' feel there was any prospect of reaching agreement on
a collective-bargaining agreement for the Respondent
Serramonte Oldsmobile bargaining unit. Likewise, Attorney
Hulteng, who was informed of what occurred at the August
20 bargaining session, testified that, by the end of August,
he became convinced that impasse existed and that no agree-
ment was possible. Accordingly, after discussions with his
client, on September 1, Hulteng wrote to Gandolfo, stating
that the parties had met and bargained three times and ``I
have consistently requested that the Union come forward
with proposals to this Employer,'' and:The record will reflect that the Union has failed andrefused to make any proposals. Indeed, at our three
meetings, the Union has elected to avoid bargaining
over any subject. At the most recent meeting on August
20, you not only refused to make any proposals, but
also cut off the meeting and refused to schedule another
bargaining session.For several months now, the Union has insisted thatthe former contract between the parties was not re-
opened on a timely basis, and thus was renewed for an
additional year. I have pointed out to you that your po-
sition is totally unsupportable. ... When the Employer

offered [expedited arbitration] ... you ignored us. ...

Regrettably, it appears that the Union has elected not
to seriously negotiate with this Employer, based on
your erroneous claim that the contract has been auto-
matically renewed.When we met on July 29, I clearly advised you thatthe Employer was very serious about its proposal, and
was not willing to wait indefinitely for the Union to
begin substantive negotiations. I noted that the Em-
ployer had already been forced to wait over three
months after reopening the agreement before the Union
would even schedule a meeting. ... August 31 has

now passed, and we have yet to receive any proposals
on any subjects from the Union.Under the circumstances, the Employer has con-cluded that the Union has never had any intention of
bargaining for a new agreement. Based upon the
Union's waiver of its right to bargain, the Employer has
determined to implement certain portions of its contract
proposal. Effective with the beginning of the work day
on September 2, 1992, the Employer will implement all 94DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
41On September 17, Rubenstein wrote to Gandolfo, informing himthat bargaining unit employees' rates of pay would be increased on
September 28 unless the Union objected. Presumably the increases
were implemented, for Gandolfo did not write to Hulteng, objecting
to the increase in wage rates, until October 12. Hulteng wrote to
Gandolfo 10 days later, that his objections were deemed untimely
but that Respondent Serramonte Oldsmobile would be willing to
meet and bargain with the Union if the latter so desired.42Gandolfo believed that, rather than the AI health insurance andpension trust funds, the Union proposed usage of other Taft-Hartley
trust funds, known as the P.A.D.I.T funds. Such were rejected by
Respondent Serramonte Oldsmobile as being too costly.43In this regard, I note that a summary plan of the proposed401(k) retirement savings plan had been given to the Union in con-
nection with the Respondent Serramonte Service Plaza negotiations
and that Rosenfeld himself acknowledged receipt of the document on
October 16, 1992.44On December 18, 2 days later, Rosenfeld wrote to Hulteng thatthe Union wanted to reach an agreement on ``all subjects'' and that
``although we have serious doubts about the health and welfare and
401(k) proposals, we are prepared to consider them carefully and
reach agreement on them or other alternative proposals in the con-
text of an entire agreement. We do not believe that it is appropriate
to reach piecemeal agreements.''On the same day, Hulteng wrote back to Rosenfeld that Respond-ent Serramonte Oldsmobile ``is firmly committed to its proposals on
health and welfare and 401(k)'' but remains ``willing to consider''
alternative proposals.On December 22, Hulteng mailed to Rosenfeld a copy of the sum-mary description of the 401(k) plan and a copy of summary descrip-
tion of the long-term disability plan.sections of its [second proposal with specified excep-tions, including health insurance and retirement]. ...
It is undisputed that, notwithstanding the lack of anyagreement with the Union, Respondent Serramonte Olds-
mobile did, in fact, implement the aforementioned changes in
its bargaining unit employees' terms and conditions of em-
ployment on September 2.41Thereafter, on November 13, Attorney Hulteng submittedrevised health insurance and retirement plans to the Union
and stated that, if the Union so desired, Respondent
Serramonte Oldsmobile would be willing to bargain over the
proposed changes, and, eventually, the parties scheduled bar-
gaining session for and, in fact, met on December 16 and 30
at the FMCS office. Hulteng and DeVincenzi represented Re-
spondent Serramonte Oldsmobile at this meeting, and Gan-
dolfo and David Rosenfeld represented the Union. Gandolfo
testified that, during the meetings, the parties discussed the
Company's proposals involving health insurance, long-term
disability, and retirement savings; that no agreements were
reached on the above issues or on Respondent Serramonte
Oldsmobile ceasing its contributions to the existing health in-
surance and pension fringe benefits trust funds. During cross-
examination, Gandolfo conceded that the December meetings
were for the purpose of ``negotiations'' over revised com-
pany proposals and that, as to union proposals, ``we had
some ideas. They were more concepts. They weren't nec-
essarily written proposals. ... We talked about some dif-

ferent ideas.''42Testifying in greater detail, Hulteng statedthat, at the December 16 meeting, he began by stating that
Respondent Serramonte Oldsmobile desired to implement the
proposed health insurance and retirement plans and did not
want to ``continue in limbo'' for an indefinite period. Ac-
cording to Hulteng, he continually demanded proposals from
the Union and that; at one point, David Rosenfeld, who rep-
resented the Union at the meeting, said ``his position was the
Company should provide the best benefits possible for dol-
lars available,'' and he (Hulteng) said that was not specific
enough. Then, Rosenfeld said he wanted to reach agreement
on an entire contract. Hulteng replied that was ``fine'' and
asked for all proposals; however, ``the meeting ended with-
out any proposals'' from the Union. Discussions thereupon
centered around the proposed fringe benefits plans with
Hulteng pointing out that the Company was not willing to
continue in the Union's trust funds.'' Rosenfeld said he
wanted a summary description of the proposed long term dis-
ability plan, and Hulteng objected, saying that such had pre-
viously been provided to the Union. Rosenfeld said that Gan-
dolfo did not have it, and Hulteng replied that a description
of the plan had been provided to Don Barbe in September.Rosenfeld then asked for a summary description of the pro-posed 401(k) retirement savings plan, and Hulteng responded
that this document had been provided to the Union during
the Respondent Serramonte Service Plaza bargaining. Gan-
dolfo said that the document had never been given to him,
and Hulteng again said it had been given to Barbe. Rosenfeld
then said that neither summary description document had
been given to the Union ``in these negotiations,'' and
Hulteng replied that Rosenfeld's claim was ``frivolous.''43Regarding a deadline for the conclusion of bargaining,
Hulteng testified that ``we told the Union that we really
wanted to get this issue resolved by January 1.'' Rosenfeld
asked why there was such urgency, and Hulteng replied that
it was ``not unreasonable'' to expect the Union to have a po-
sition by that date and that all the other Tom Price dealer-
ships were going to implement by that date. Rosenfeld asked
if the implementation deadline was irrevocable; Hulteng said
it was unless the Union presented a ``strong reason'' for
delay and reiterated that the Company would bargain about
anything if the Union presented some proposals.44The parties again met for bargaining over RespondentSerramonte Oldsmobile's proposed changes in its fringe ben-
efits plan proposals on December 30. As was his practice,
Hulteng began by requesting the Union's proposals, and
Rosenfeld replied by asking questions regarding Respondent
Serramonte Oldsmobile's proposed shop steward contractual
provision. After a lengthy discussion of that subject,
Rosenfeld said that the Union proposed continuing the exist-
ing health and pension trust funds with yearly caps on in-
creases. Hulteng replied that Respondent Serramonte Olds-
mobile had evaluated the fringe benefit trust fund plans,
found them ``too costly,'' and rejected them. Near the end
of the meeting, Rosenfeld asked whether, if the Union found
a plan that met Respondent Serramonte Oldsmobile's criteria,
such would be considered. Hulteng replied that such a planwould be evaluated but cautioned that such would have to
be ``almost an exact match'' for the proposed plans.
Rosenfeld then said the Union had such a plan and Gandolfo
would mail it to the Company the next morning. Asked what
it was, Rosenfeld mentioned the P.A.D.I.T. trust fund, an al-
ternative Taft-Hartley-style trust fund to the AI plans.
Hulteng asked if Rosenfeld was being sincere as he knew
that plan, and believed it to be almost as costly as the AI
trust funds. He asked if the P.A.D.I.T. plans had different 95SERRAMONTE OLDSMOBILE45As promised, on December 31, Gandolfo submitted theP.A.D.I.T. trust fund proposal to Respondent Serramonte Oldsmobile
along with cost information. On January 6, Hulteng rejected the pro-
posal based upon ``the costs'' of the plan.46On January 11, Hulteng wrote to Rosenfeld that, effective Feb-ruary 1, 1993, the then administrator of the 401(k) retirement sav-
ings plan would be replaced by Barclay West. On January 21,
Rosenfeld wrote to Hulteng, demanding information with regard to
the change of administrators, and stating that the change necessitated
bargaining. At the hearing, Hulteng rejected Rosenfeld's assertion,
stating that the change ``didn't [alter] the substance of the ... pro-

posal at all.''47Between January 21 and February 5, Hulteng and Rosenfeld ex-changed a series of letters, with Hulteng accusing Rosenfeld of a
lack of sincerity in claiming that the Union wanted to negotiate Re-
spondent Serramonte Oldsmobile's health insurance and pension pro-
posals and Rosenfeld assuring Hulteng that the Union was desirous
of continued bargaining and would make counterproposals and each
accusing the other of not being available for meetings.Eventually, a third bargaining session was scheduled for February5; however, Gandolfo became ill and the meeting was canceled.48Barry DeVincenzi testified that a safety inspection is ``a curtseywe provide to our customers ... to make sure that ... the blinkers

work, the horn works, headlights, taillights. ... There's nothing

mechanical about it. It takes a total of probably five minutes.'' He
added that there is no customer charge, that, under an hourly com-
pensation system, the safety check time was not segregated from anemployee's worktime, but that the original choice was not to pay for
this time under flat rate.49Ghiorso telephoned Gandolfo to report on what occurred. Thelatter had no instructions and told Ghiorso that a grievance would
be filed.50Subsequently, Gandolfo met with Respondent Serramonte Olds-mobile's service technicians and a decision was reached to file a
grievance over what occurred. Ghiorso did not know if such a griev-
ance had ever been filed.51According to Barry DeVincenzi, as of September 1992, therewere 12 bargaining unit employees working for Respondent
Serramonte Oldsmobile at its facility, which was located approxi-
mately 200 yards from Respondent Serramonte Service Plaza's facil-
ity. He testified that the bargaining unit employees worked with the
equipment (hoists, wheel balances, alignment racks, and any other
generic and specialized tools and equipment), which was provided
by Respondent Serramonte Oldsmobile, and with ``whatever tools
that they had within their tool boxes''; that, while the bargaining
unit employees performed some work on other types of vehicles, 99
percent of their work was on General Motors vehicles; that the em-
ployees were never performed work for other dealerships; that, at
least through September 1, 1992, the bargaining unit employees'
terms and conditions of employment were established by collective-Continuedcontribution levels for individuals and for families, and Gan-dolfo said everything would be in writing.45At the conclu-sion of the meeting, according to counsel for Respondents,
based upon the costly nature of the only two union proposals
and the bargaining over the shop steward provision, which
was not an impediment to agreement, he believed ``that there
was no prospect here of actually making progress toward an
agreement.'' After receipt of letters dated January 6 and 11,
however, in which Rosenfeld stated that the Union wished to
continue the negotiations, Hulteng, by letter dated January
14, extended the deadline for the submission of ``concrete
proposals'' to January 23.46Thereafter, inasmuch as theUnion failed to provide any counterproposals, as there was
no ``flexibility'' in Respondent Serramonte Oldsmobile's po-
sition, and as Hulteng saw ``no prospect'' for agreement,47in February and March 1993, respectively, Respondent
Serramonte Oldsmobile ceased making payments to the AI
pension and health insurance plans and implemented its pro-
posed 401(k) retirement savings and health insurance plans
for the bargaining unit employees.4. Alleged direct dealing and additional unilateralchanges by Respondent Serramonte OldsmobileThere is no dispute that, on or about September 2, 1992,Respondent Serramonte Oldsmobile implemented most por-
tions of its last offer to the Union, including the proposed
flat-rate compensation system. Daniel Ghiorso, an automotive
technician for Respondent Serramonte Oldsmobile and the
Union's shop steward at that time, testified that the bargain-
ing unit employees were informed of the changes in the
morning and that, in the afternoon, he spoke to the service
manager and asked if service technicians would be com-
pensated for time spent performing safety inspections.48Thelatter said employees would be compensated for a half an
hour of work; however, later in the day, the service managersaid Barry DeVincenzi had decided that there would be nocompensation for the work.49Ghiorso asked for an expla-nation and was told that none of the other Tom Price dealer-ships were paying employees for time spent performing safe-
ty inspections ``and we weren't going to be any different.''
The next morning, Ghiorso refused to perform safety inspec-
tions and was ordered to report to the service manager's of-
fice. The latter said that DeVincenzi would be upset by
Ghiorso's misconduct, and the latter said that DeVincenzi
could not expect the bargaining unit employees to be per-
forming work for free. Shortly thereafter, Ghiorso was again
instructed to report to the service manager's office and found
DeVincenzi waiting for him. DeVincenzi asked what the
problem was, and Ghiorso said he wouldn't do the work for
free. DeVincenzi said Ghiorso was required to perform the
work and instructed the service manager to draft a written
reprimand. An hour later, the service manager gave Ghiorso
the reprimand but told him that DeVincenzi had decided to
pay the employees a 10th of an hour thereafter for safety in-
spections.50Another shop steward, Harlan Silva, testified thatit was common for him to seek out DeVincenzi to discuss
shop-related issues and that they resolved ``most of them''
without a meeting with union representatives. Silva added
that the Union did not object to such meetings. Glenn Gan-
dolfo testified that shop stewards are authorized to try to re-
solve ``a problem'' with management and that the Union be-
comes involved only when there is a ``blatant'' contract vio-
lation or where the matter involves a subject of contract bar-
gaining. Without disputing what happened, DeVincenzi testi-
fied that the foregoing was not the first time he had adjusted
a pay issue with a shop stewardÐ``it's happened all the
time.''The record establishes that, on or about January 1, 1993,the franchise to sell General Motors cars and trucks was
transferred from Respondent Serramonte Oldsmobile to
Transcar Leasing, d/b/a Serramonte Auto Plaza; that, there-
after, Respondent Serramonte Oldsmobile was dissolved as a
corporate entity and its assets were assumed by Transcar
Leasing, Inc.; but that, notwithstanding the foregoing, the
bargaining unit employees continued to perform their regular
job duties at Respondent Serramonte Oldsmobile's facility.51 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
bargaining agreement; and that they were issued paychecks from Re-spondent Serramonte Oldsmobile.52Respondents had previously implemented the identical flat-ratecompensation systems for their respective service technicians.53or to the implementation of flat-rate compensation, menuchanges made no difference to bargaining unit employees as they
were being hourly compensated for whatever work they performed.54On direct examination, Silva stated that the menu changes rep-resented a consolidation of services. During cross-examination, he
stated that there were some additions to the menu and some work
was removed.Then, on March 6 and 7, shortly after the implementation ofnew health care and retirement savings plans for the employ-
ees, changes which made their fringe benefits virtually iden-
tical to those of Respondent Serramonte Service Plaza's bar-
gaining unit employees,52Respondent Serramonte ServicePlaza assumed responsibility for Respondent Serramonte
Oldsmobile's vehicle servicing operations, and all of the Re-
spondent Serramonte Oldsmobile's bargaining unit employ-
ees, along with 75 percent of its automotive service equip-
ment, and its entire automotive service operations were relo-
cated to the vacant service area in Respondent Serramonte
Service Plaza's facility. DeVincenzi testified that, having
been relocated, Respondent Serramonte Oldsmobile's bar-
gaining unit employees utilized the same parts department asthe Nissan-Isuzu service technicians; shared a common park-
ing area with Respondent Serramonte Service Plaza's bar-
gaining unit employees; as did all employees in the facility,
had access to all employee break areas; had virtually the
identical terms and conditions of employment, including
compensation and fringe benefits, as other employees in the
facility; and had the same overall supervisorÐDeVincenzi.
During cross-examination, however, the latter added that,
after the relocation, Respondent Serramonte Oldsmobile's
bargaining unit employees continued to work virtually exclu-
sively on General Motors vehicles, on which they used their
own and factory service equipment, and under the same serv-
ice manager, Jim White.A month after the relocation, in April, according to HarlanSilva, the current shop steward for the Union, Respondents
implemented ``modified'' 7500, 15,000, and 30,000 mile
service menus for General Motors vehicles and also unilater-
ally reduced the flat-rate time allocations for particular job
tasks, thereby reducing the incomes of the Respondent
Serramonte Oldsmobile bargaining unit employees.53Therecord reveals that a service menu is a factory-recommended
and area experience-generated listing of ``service options''
for work done at particular mileage intervals; that Respond-
ent Serramonte Oldsmobile changed these every 6 months;
and that, upon the advent of flat-rate compensation in Sep-
tember 1992, completion times were unilaterally assigned to
the particular tasks. In this regard, Silva testified that the
April 1993 service menus increased the amounts of required
work54and that Barry DeVincenzi concurrently publishedtime allocations for the required jobs, reducing some as
much as ``a few tenths'' of an hour. After receiving com-
plaints from some bargaining unit employees, Silva met with
DeVincenzi and informed him of the complaints. As a result,
according to Silva, allocation times for compensation were
changed in JuneÐ``They were ... increased about three-

tenths on the [7,500 mile service] and two-tenths on the
15,000 mile service, and were increased by one hour on the30,000 mile service.'' Denying that Respondent SerramonteOldsmobile had ever bargained about these in the past or that
such necessitated mechanics to do more work for less pay,
DeVincenzi confirmed that, after extensive analysis of what
the factory recommended and what its competition was
doing, service menu changes were implemented in April
1993 and that, after Silva complained the time allocations
were not sufficient for what was being done, they were sub-
sequently revised. Further, according to DeVincenzi, Silva
never requested the involvement of the Union in the matter.On September 14, 1993, Respondents' counsel Hultengwrote to the Union's counsel Rosenfeld that Respondents de-
sired ``to utilize a new provider for portions of the com-
prehensive health insurance benefits provided to bargaining
unit employees; that, as a result, there would be ``certain en-
hancements'' to the benefit package; and that Respondents
desired to implement the proposed changes on October 1.
Hulteng also stated Respondents' willingness to bargain over
the matter and proposed several dates later that month. A
week later, on September 21, Rosenfeld wrote to Hulteng,
stating that he needed the following information in order to
evaluate the proposed changeÐ``a list of all of the employ-
ees, their addresses, work classifications, rates of pay, and
the number of dependents including ages and sex of each de-
pendent'' and ``the amount currently being contributed by
each employer.'' On September 24, 3 days later, Hulteng
wrote to Rosenfeld, reiterating Respondents' desire to imple-
ment the proposed changes on or about October 1 and its
availability for bargaining, and, on September 29, Rosenfeld
wrote to Hulteng, demanding to know why there was such
urgency to implement. In these circumstances, with no bar-
gaining between the parties and without the agreement of the
Union, Respondents implemented the above-described health
plan changes on October 1. Asked about the urgency for the
changes, Hulteng stated that ``the entire Tom Price Dealer-
ship Group was going to make some modifications to thehealth plan on that date'' and, as of October 1, ``the old plan
essentially was not going to be in existence anymore.'' Fi-
nally, there is no dispute that, by letter dated October 22,
1993, Respondents provided the above-requested information
to the Union. Although it is alleged that Respondents failed
to provide such in a timely manner, DeVincenzi testified that
the delay in doing so was necessaryÐ``it was tough to get
the coordinated material'' as different people were respon-
sible for the requested information.B. Legal AnalysisInitially, turning to Respondent Serramonte Service Plazaand its October 1992 implementation of various terms of its
final contract offer to the Union, there is no dispute that such
was done unilaterally, without the agreement of the Union.
In this regard, the law is clear that, during collective bargain-
ing, an employer violates Section 8(a)(1) and (5) of the Act
by unilaterally changing the terms and conditions of employ-
ment of bargaining unit employees. NLRB v. Katz, 369 U.S.736, 739 (1962). Moreover, in said circumstances, the em-
ployer's obligation to refrain from unilateral changes extends
beyond the mere duty to give notice and an opportunity to
bargain; it encompasses a duty to refrain from implementa-
tion at all, unless and until an overall impasse has been
reached in the bargaining. Katz, supra; Bottom Line Enter-prises, 302 NLRB 373, 374 (1991); Winn-Dixie Stores, 243 97SERRAMONTE OLDSMOBILE55Both in his testimony as to what he said to Hulteng on Septem-ber 14 and in his letters to Hulteng dated September 18 and 30,
Rosenfeld's words were that the Union had ``indicated its willing-
ness'' to accept flat rate.56In this regard, inasmuch as Respondents chose to offer nosurrebuttal, I credit Glenn Gandolfo's rebuttal testimony that the
Union had accepted Respondent Serramonte Oldsmobile's IRA re-
tirement savings plan in the parties' 1983 through 1986 collective-
bargaining agreement. In these circumstances, similar acquiescence
by the Union was not an unforseeable prospect.NLRB 972 (1979); Taft Broadcasting Co., 163 NLRB 475,478 (1967). Thus, the principal issue, involving Respondent
Serramonte Service Plaza's aforementioned implementation
of changes in the bargaining unit employees' terms and con-
ditions of employment, is whether the parties had reached an
impasse in their contract negotiations so as to have permitted
the aforementioned implementation. On this point, ``a genu-
ine impasse in negotiations is synonymous with a deadlock;
the parties have discussed a subject or subjects in good faith,
and, despite their best efforts to achieve agreement with re-
spect to such, neither party is willing to move from its re-
spective position.'' Hi-Way Billboards, Inc., 206 NLRB 22,23 (1973). Further, ``whether a bargaining impasse exists is
a matter of judgment. The bargaining history, the good faith
of the parties in negotiations, the length of the negotiations,
the importance of the issue or issues as to which there is dis-
agreement, the contemporaneous understanding of the parties
as to the state of negotiations are all relevant factors to be
considered in deciding whether an impasse in bargaining
exist[s].'' Taft Broadcasting, supra. Finally, ``impasse is adefense to the charge of unilateral change,'' and ``it must be
proved by the party asserting impasseÐin this case ... Re-

spondent.'' North Star Steel Co., 305 U.S. 45 (1991).In his posthearing brief, Respondents' counsel Hultengpoints to, at least, 12 factors, which assertedly establish theexistence of an impasse in the negotiations between Re-
spondent Serramonte Service Plaza and the Union prior to
the former's implementation of most of its final contract pro-
posal to the Union, and, indeed, there is ample record evi-
dence warranting a conclusion that the parties' negotiations
had reached a point of deadlock immediately upon the con-
clusion of the private conversation between DeVincenzi and
Barbe on September 14. Thus, based upon the uncon-
troverted testimony of Respondents' witnesses, the record es-
tablishes that, encompassing no less than 27 formal negotiat-
ing sessions and several off-the-record meetings, the parties
had been engaged in bargaining for over a year, and, while,
apparently, no agreement had been reached on over 60 of
Respondent Serramonte Service Plaza's proposed contract
provisions with several never having been discussed, bargain-
ing concentrated on what Hulteng continually termed the
most critical issuesÐRespondent Serramonte Service Plaza's
proposed flat-rate compensation system or the Union's tradi-
tional hourly compensation proposal and the former's pro-
posed cafeteria benefits plan, including a 401(k) retirement
savings plan, or the Union's proposed Taft-Hartley fringe
benefits trust funds. Further, for the 6 months preceding Sep-
tember 14, the parties had engaged in serious efforts to com-
promise their differences, with the Union seeking to condi-
tion acceptance of flat-rate compensation to Respondent
Serramonte Service Plaza's acceptance of the AI health in-
surance and pension plans and the latter proposing to accept
either AI health insurance and either the AI pension plan or
its proposed 401(k) retirement savings plan but at its pro-
posed cost levels. Finally, on September 14, during their pri-
vate meeting prior to formal bargaining, DeVincenzi and
Don Barbe discussed the parties ``key areas'' of disagree-
ment, with each restating his party's positions, and that, after
an unsuccessful exploration of ``some middle ground,'' the
two ``looked at each other and said, look, we gave it our best
shot. Shook hands.''Respondent Serramonte Service Plaza asserts that its per-ception was that the foregoing bilaterally declared state of
impasse persisted through its October implementation of the
terms of its final contract proposal; however, counsel for the
General Counsel and counsel for the Union contend that
what was said during the formal across-the-table bargaining
on September 14 by Attorney Rosenfeld and what he subse-
quently stated in letters to Hulteng vitiated any state of im-
passe between the parties. Initially, in this regard, I note that,
during the formal across-the-table bargaining session on Sep-
tember 14 and in subsequent letters, while Hulteng contin-
ually reiterated his client's position that it was at ``final posi-
tion'' on all contract proposals and did not foresee any possi-
bility of further movement, notwithstanding whatever Barbe
said to DeVincenzi on September 14, Rosenfeld continually
denied that the parties were at impasse and expressed the
Union's willingness to continue bargaining with Respondent
Serramonte Service Plaza. Specifically, with regard to the
crucial issue of flat-rate compensation, in the his posthearing
brief, Rosenfeld states that, at the across-the-table bargaining
session on September 14, ``the union [made] it clear that it
was backing off its position that flat rate was conditioned
upon acceptance of the [AI] plans.'' Although, concededly,
what Rosenfeld said on September 14 and wrote in subse-
quent letters was hardly free from ambiguity,55I believe thatRosenfeld's request for bargaining over employee placementon the flat-rate schedule and what he said, regarding Re-
spondent Serramonte Service Plaza's proposed 401(k) retire-
ment savings plan, should have caused the latter to con-
template whether the Union was reconsidering linking ac-
ceptance of flat-rate compensation to the Company's accept-
ance of the AI health and pension plans. Thus, there is no
dispute that, on September 14, Rosenfeld spent considerable
time questioning DeVincenzi about Respondent Serramonte
Service Plaza's criteria for placing bargaining unit employees
on the flat-rate schedule, with such leading to DeVincenzi
listing the factors that would be considered and a discussion
of the placement of particular individuals. Moreover, with re-
gard to the proposed 401(k) plan, Karen Rubenstein admitted
that Rosenfeld said that the Union wanted to take a closer
look at the plan because it did not appear that the AI pension
plan would be acceptable to Respondent Serramonte Service
Plaza and then requested copies of the 401(k) plan and ac-
companying financial statements in order to determine if
such would be acceptable to the Union. While counsel for
Respondent Serramonte Service Plaza argues that Rosenfeld
was engaged in mere ``legal posturing'' and only had a
``feigned interest'' in the placement of employees in a flat-
rate system,56during the following month, the former did lit-tle to test Rosenfeld's sincerity. In this regard, rather than
probing Rosenfeld's frankness, Hulteng merely repeated his
demands for counterproposals, and 10 days elapsed before 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
57As to the tentatively scheduled September 21 bargaining session,it appears to have been rather disingenuous of counsel for Respond-
ent Serramonte Service Plaza to have demanded new contract pro-
posals from the Union, prior to the meeting, in order to consider
whether or not to attend when it knew that the information would
be utilized for possible new proposals but had not yet provided the
requested 401(k) material to Rosenfeld.Respondent Serramonte Service Plaza responded toRosenfeld's request for a copy of the proposed 401(k) plan
and, even then, rather than mailing the copy directly to
Rosenfeld, the Company circuitously gave it to an employee,
who, then, was supposed to give it to Barbe, who, in turn,
was to transmit the document to Rosenfeld. As a con-
sequence, the latter did not receive the copy of the 401(k)
plan until sometime after September 30 and did not acknowl-
edge receipt until October 16Ð4 days after Hulteng an-
nounced Respondent Serramonte Service Plaza's pending im-
plementation of its final offer. Finally, while one aspect of
the parties' asserted bargaining impasse was the Union's in-
sistence that Respondent Serramonte Service Plaza accede to
the existing Serramonte Oldsmobile contract language, both
Rubenstein and DeVincenzi admitted that, on September 14,
Rosenfeld said that the Union would accept many of Re-
spondent Serramonte Service Plaza's proposed contractual
provisions, even those considered to be harmful to the em-
ployees, and Rubenstein considered such to be a concession
from the Union. Surely, this movement from the Union
might have engendered inquiries from Respondent Serra-
monte Service Plaza but none were forthcoming.There can be no doubt that all the elements of a genuineimpasse in bargaining were in place after the private con-
versation between DeVincenzi and Barbe on September 14;
nevertheless, and contrary to counsel for Respondents, based
upon the foregoing, I am convinced that what occurred dur-
ing the formal across-the-table bargaining session on Septem-
ber 14, rather than being dismissible as utter posturing or
feigned interest, ostensibly represented serious movement by
the UnionÐa substantial effort by Attorney Rosenfeld to
bridge the gap in the parties' bargaining positions. Further,
I believe that, had Respondent Serramonte Service Plaza's
mindset been to objectively consider what Rosenfeld said
rather than to view his words as meaningless in the context
of earlier events, what should have been evident to Attorneys
Hulteng and Rubenstein and to DeVincenzi was that, as
Rosenfeld sought to explore the criteria for employee place-
ment under the proposed flat-rate system and stated that his
client wished to consider the proffered 401(k) retirement sav-
ings plan and could accept other ``harmful'' provisions, the
Union was signaling its apparent willingness to accept flat
rate unconditionally and, further, to accept significant por-
tions of Respondent Serramonte Service Plaza's proffered
contract language. At the least, Rosenfeld's statements de-
manded testing; however, as set forth above, Respondent
Serramonte Service Plaza virtually ignored and failed to
probe the Union's announced changes of position and, then,
unaccountably delayed in providing the requested 401(k) in-
formation to the Union's attorney, thereby affording him
scant time in which to examine the material and formulate
a response prior to Respondent Serramonte Service Plaza's
implementation of its final offer.57In finding that whatRosenfeld said, during the bargaining, seemingly negated the
existence of impasse between the parties, I do not mean tosuggest either that Rosenfeld was being entirely candid orthat, ultimately, the Union would have acceded to many, or
all, of Respondent Serramonte Service Plaza's contract de-
mands. Rather, as Rosenfeld did not have the requested
401(k) plan information for a sufficient period of time prior
to implementation by Respondent Serramonte Service Plaza,
it is impossible to determine if Rosenfeld's and the Union's
analysis of the information, in fact, would have resulted in
the Union changing its position on the proffered retirementsavings plan, and this uncertainty must be resolved against
Respondent Serramonte Service Plaza. Dependable BuildingMaintenance Co., 274 NLRB 216 (1985). In short, as I donot believe that, on October 12, negotiations had reached a
definitive point where there was no realistic possibility that
continued discussion would have been fruitful, Respondent
Serramonte Service Plaza's claim of impasse on that date
was premature, and its implementation thereafter of various
terms of its final offer that day, without the agreement of the
Union, was violative of Section 8(a)(1) and (5) of the Act.
WPIX, Inc., 293 NLRB 10 fn. 1 (1989), enfd. 906 F.2d 898(2d Cir. 1990); Sacramento Union, 291 NLRB 552, 557(1988); Dependable Building Maintenance Co., supra.As to Respondent Serramonte Service Plaza's withdrawalof recognition from the Union as the bargaining representa-
tive of its service technicians on December 23, 1992, which
conduct, counsel for the General Counsel argues, was viola-
tive of Section 8(a)(1) and (5) of the Act, counsel for Re-
spondents argues that Respondent Serramonte Service Plaza
lawfully relied upon the petition, distributed by Earl Taylor
and executed by 19 individuals, and that the petition gave the
Company ``objective evidence that a majority of the employ-
ees in the bargaining unit no longer wished to be represented
by [the Union].'' Board law is well settled that, absent un-
usual circumstances, a labor organization is irrebuttably pre-
sumed to enjoy majority support during the first year follow-
ing certification; however, on expiration of the certification
year, the presumption of majority status becomes rebuttable.
An employer, which wishes to withdraw recognition from a
certified labor organization after 1 year, may rebut the pre-
sumption of majority support by showing that, on the day
recognition was withdrawn, the labor organization did not, in
fact, enjoy majority support or by presenting evidence of a
sufficient objective basis for a reasonable doubt of the labor
organization's majority status. Davies Medical Center, 303NLRB 195 (1991); Mental Health Services, Northwest, 300NLRB 926 (1990); Master Slack Corp., 271 NLRB 78(1984). It is equally well settled that an employer may not
withdraw recognition from a labor organization by relying
upon a loss of majority status attributable to its own unfair
labor practices. Davies Medical Center, supra; Master SlackCorp., supra; Celanese Corp. of America, 95 NLRB 664, 673(1951). Herein, I have previously concluded that, as its asser-
tion of a bargaining impasse was premature, Respondent
Serramonte Service Plaza's implementation of its final con-
tract offer to the Union on or about October 12 was violative
of Section 8(a)(1) and (5) of the Act. The Board has held
that, by implementing unlawful unilateral changes prior to
employee distribution of and execution of a petition, an em-
ployer engages in conduct designed to undermine employee
support for, and cause their dissatisfaction with, a union and,
therefore, will be precluded from relying upon the petition as
a basis for questioning the union's majority status. Powell 99SERRAMONTE OLDSMOBILE58In his posthearing brief, counsel argues that the Taylor petitionalso served as the basis for a good-faith doubt of the Union's contin-
ued majority status; however, in light of its unremedied unfair labor
practices, Respondent Serramonte Service Plaza likewise is pre-
cluded from using the petition as the basis for such an assertion.59Even assuming that a genuine bargaining impasse existed andthat Respondent Serramonte Service Plaza lawfully implemented its
final offer to the Union in October 1992, I do not believe that the
former could lawfully rely upon the Taylor petition as a basis for
concluding that the Union had lost its majority standing. Thus, the
certified bargaining unit included Respondent Serramonte Service
Plaza's Nissan-Isuzu service technicians, Lincoln-Mercury service
technicians, and Chrysler-Plymouth service technicians, and there is
no record evidence that the Union ever agreed to changing its scope.
Moreover, counsel for Respondents attached the Regional Director's
Decision and Direction of Election to his posthearing brief. The doc-
ument is, of course, a public document, and I note that, therein, he
wrote that the parties had stipulated that the employees of
Serramonte Mitsubishi were specifically excluded from the bargain-
ing unit. Furthermore, it appears that Serramonte Mitsubishi is a sep-
arate and distinct corporation from Respondent Serramonte Service
Plaza, and there is no record evidence that, when the service em-
ployees of the former were moved into the latter's facility, they be-
came Respondent Serramonte Service Plaza's employees. Also, the
record establishes that, although they were moved to a facility a
quarter of a mile from Respondent Serramonte Service Plaza's facil-
ity, the Lincoln-Mercury employees continued to have the same
terms and conditions of employment as the other bargaining unit em-
ployees. In these circumstances, noting that six Mitsubishi service
technicians, who had not voted in the NLRB election and were never
represented by the Union, executed the Taylor petition, I do not be-
lieve that Respondent Serramonte Service Plaza was privileged to
unilaterally change the certified bargaining unit by including the
Mitsubishi employees and excluding the Lincoln-Mercury employees
and to utilize the Taylor petition as justifying an assertion that the
Union had, in fact, lost its majority status.60Gandolfo's testimonial demeanor was that of a most untrust-worthy witness. Significant portions of his sworn trial testimony was
contradicted by his sworn pretrial affidavit testimony and major por-
tions of his testimony were rather incredible. Accordingly, except
when corroborated by others, I place no reliance upon his testimony
herein.61In this regard, there is record evidence that Gandolfo partici-pated in, at least, two staff meetings during which the Respondent
Serramonte Service Plaza negotiations were discussed. Gandolfo
conceded that he was informed that Respondent Serramonte Olds-
mobile would offer the Union a proposal similar to that which was
offered by Respondent Serramonte Service Plaza, and I do not be-
lieve his incredible testimony that he neither was interested in nor
inquired about the specifics of the latter's contract proposals. I be-
lieve the state of the record warrants the conclusion that a strategy
was discussed for the Union to frustrate the bargaining with Re-
spondent Serramonte Oldsmobile in order to forestall any assertion
of impasse by the latter so as to justify implementation of what
were, to the Union, odious contract terms.Electrical Mfg. Co., 287 NLRB 969, 969±970 (1987); HearstCorp., 281 NLRB 764 (1986). Accordingly, I find that Re-spondent Serramonte Service Plaza was precluded from uti-
lizing the Taylor petition as a basis for questioning the
Union's continuing majority status58and that, by withdraw-ing recognition from the Union on December 23, Respondent
Serramonte Service Plaza engaged in additional conduct vio-
lative of Section 8(a)(1) and (5) of the Act. Powell Elec-trical, supra.59Finally, with regard to Respondent Serramonte ServicePlaza, it is alleged, and there is no dispute, that, in Februaryor March 1993, said Respondent implemented changes in the
bargaining unit employees' health insurance and retirement
plans, with the changes corresponding to that which was pro-
posed to the Union in Respondent Serramonte Service Pla-
za's final contract offer and the minor changes announced in
Hulteng's November 13 letter to Rosenfeld, and that the im-
plementation was done without the consent of the Union. I
have previously concluded that the parties had not reached
a genuine impasse in their bargaining prior to Respondent
Serramonte Service Plaza's implementation of most of its
final contract offer in October. Furthermore, between that
conduct and Hulteng's November 13 letter, despite several
requests from the Union, no further bargaining sessions were
held. Slightly over a month later, Respondent Serramonte
Service Plaza unlawfully withdrew recognition from the
Union as the bargaining representative of the bargaining unit
employees, and, of course, no further bargaining between the
parties occurred after that date. In these circumstances, Re-spondent Serramonte Service Plaza's implementation of itsproposed health insurance and retirement plans clearly was
violative of Section 8(a)(1) and (5) of the Act, and I so find.
Powell Electrical, supra.With regard to Respondent Serramonte Oldsmobile, I turninitially to consideration of whether the alleged unilateral
changes in its bargaining unit employees' terms and condi-
tions of employment, implemented on or about September 2,
1992, were violative of Section 8(a)(1) and (5) of the Act.
There is, of course, no dispute that, on that date, asserting
that the Union had waived its right to bargain for a successor
collective-bargaining agreement, Respondent Serramonte
Oldsmobile implemented most of the terms of its final con-
tract proposal to the Union without the assent of the Union.
In urging that the said unilateral act was justified, counsel for
Respondents initially contends that Respondent Serramonte
Oldsmobile's above-described negotiations with the Union
had reached the point of impasse, and, on this point, argues
that the bargaining must not be considered in isolation from
the negotiations between Respondent Serramonte Service
Plaza and the Union as the same parties and same issues
were involved; that the Union's bargaining strategy of having
no proposals to present was adopted because the parties were
nearing impasse in the Respondent Serramonte Service Plaza
negotiations; and that, despite being given ample warning
that the Company was prepared to implement on or after Au-
gust 31, the Union refused to meet more frequently and, by
the end of August, had no future meeting dates for the con-
tinuation of bargaining. Even conceding the likelihood that
the Union's spokesperson in the Respondent Serramonte
Oldsmobile negotiations, Glenn Gandolfo,60was well awareof what Respondent Serramonte Service Plaza was offering
to the Union and the probability that the Union had devised
some sort of strategy in light of what had occurred in the
Respondent Serramonte Service Plaza bargaining,61the factsremain that a separate employer and a separate bargaining
unit were involved in the Respondent Serramonte Oldsmobile
negotiations and that, given the longstanding collective-bar-
gaining relationship, what may well have been acceptable to
the Union in a mature bargaining relationship, such as with
Respondent Serramonte Oldsmobile, may not have been ac-
ceptable during Respondent Serramonte Service Plaza's ini-
tial contract bargaining. Moreover, although not free from
doubt, the Union may simply have not believed Hulteng's 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
warnings that Respondent Serramonte Oldsmobile would im-plement any contract terms after just a month of bargaining.
In short, I see no reason why the Board's traditional criteria
for determining the existence of an impasse in bargaining, as
set forth in Taft Broadcasting Co., supra, should not be uti-lized for determining the existence of impasse herein prior to
September 2. Accordingly, I note that, while the GeneralCounsel has not questioned the good faith of Respondent
Serramonte Oldsmobile, the Company's imposition of what,
in effect, became a one month deadline for the conclusion
of bargaining seems antithetical to said bargaining obligation;
that the parties had been engaged in collective bargaining for
only a month and had held just three negotiating sessions
during said period of time; that the parties had held sub-
stantive discussions over only three provisions of Respondent
Serramonte Oldsmobile's proposed agreement; that there is
no record evidence that the parties had as yet identified the
divisive issues between them; and that, while Attorney
Hulteng asserted the existence of impasse, such certainly was
not a mutually held position. Rather than impasse, I believe
that, when Respondent Serramonte Oldsmobile implemented
its last offer, the parties' negotiators were continuing to pos-
ture and had not yet commenced the hard bargaining nec-
essary for agreement and that, therefore, Hulteng's assertion
of impasse was woefully premature.Respondent Serramonte Oldsmobile's next defense to theallegation that, on September 2, it acted unlawfully by imple-
menting its final contract offer to the Union, is legally more
compelling and is grounded in one of two limited exceptions
to the general rule that, when, as here, parties are engaged
in negotiations, the employer's obligation is to refrain from
implementation of contract terms unless and until an overall
impasse has been reached in bargaining for the agreement as
a whole. These so-called ``limited'' exceptions, as recog-
nized by the Board, may be found when, in response to an
employer's ``diligent and earnest efforts'' to engage in bar-
gaining, a union insists on continually avoiding or delaying
bargaining or when ``economical exigencies'' compel an em-
ployer's prompt action. Fire Fighters, 304 NLRB 401, 402(1991); Bottom Line Enterprises, 302 NLRB 373, 374(1991); M & M Contractors, 262 NLRB 1472 (1982). Unlikethe requirement for an impasse defense that both parties per-
ceive their bargaining to be at a point of deadlock, in analyz-
ing the validity of a dilatory bargaining defense, ``a single
party's perception of the other party's tactics is a relevant
consideration in determining whether unilateral implementa-
tion is a lawful act.'' Southwestern Portland Cement Co.,289 NLRB 1264, 1272 fn. 9 (1988). Herein, counsel for Re-
spondents argues that the Union's entire course and conduct,
prior to the start of collective bargaining and during the in-
stant negotiations, evidenced ``a legal strategy to obstruct ne-
gotiations,'' one grounded in the tactics of avoidance and
delay, and I find merit in these contentions.Initially, in agreement with counsel for Respondents, I findthat, in April 1992, as its negotiations with Respondent
Serramonte Service Plaza seemed to be relentlessly moving
toward impasse, as the latter had proposed, in the negotia-
tions, terms and conditions of employment, including a flat-
rate compensation system and health insurance and retire-
ment savings plans, which differed from the existing Re-
spondent Serramonte Oldsmobile bargaining unit employees'
terms and conditions of employment, as negotiations for asuccessor agreement with Respondent Serramonte Olds-mobile were about to commence, and as Respondents' coun-
sel had informed Nick Shmatovich that the same unaccept-
able contract terms, as offered to Respondent Serramonte
Service Plaza, would be offered to Respondent Serramonte
Oldsmobile, the Union's leadership adopted a strategy de-
signed to frustrate the latter negotiations and impede any
possibility of impasse and eventual implementation of these
unacceptable terms and conditions of employment. In this re-gard, I believe that the Union's claim, that Respondent
Serramonte Oldsmobile had failed to serve timely notice of
its desire to open the existing collective-bargaining agree-
ment for negotiations, thereby causing the rolling over of the
agreement for another year, which was assiduously asserted
by Glenn Gandolfo for, at least, 2 months prior to the start
of negotiations as justification for not complying with Re-
spondent Serramonte Oldsmobile's request for bargaining to
commence, was spurious and a sham. Thus, Attorney
Hulteng's contract reopening letter was mailed to the individ-
ual, whom he reasonably believed would represent the Union
in negotiationsÐNick Shmatovich. On this point, not only
must I place no reliance upon Gandolfo's uncorroborated
hearsay testimony that J.B. Martin, the Union's area direc-

tor, informed him that he (Martin) had informed Hulteng of
Gandolfo's appointment as the chief spokesman for the
Union in dealing with Respondent Serramonte Oldsmobile
but also I specifically credit Attorney Hulteng's denial that
such a conversation with Martin occurred and his testimony
that, in March, Nick Shmatovich told him he (Shmatovich)
would be the Union's chief spokesperson in the Respondent
Serramonte Oldsmobile negotiations. That Hulteng could rea-
sonably rely upon what Shmatovich said may be seen from
the latter's April 22 reply to Hulteng's April 17 letter,
wherein he stated that Hulteng should communicate with him
to arrange dates and times for bargaining, and, as a copy of
the letter was sent to him, I also do not credit Gandolfo's
denial of having seen Shmatovich's letter to Hulteng prior to
the start of bargaining. Further, after contract negotiations
commenced, rather than readily accepting Hulteng's offer of
expedited arbitration of the Union's contract rollover griev-
ance, Gandolfo, at first, rejected the offer and the Union's
attorney did not confirm acceptance of the offer until after
Respondent Serramonte Oldsmobile implemented its final
offer. Finally, clearly revealing the Union's canard, after the
commencement of the arbitration proceeding in July 1993
but prior to the issuance of a decision, based upon its conclu-
sion that Respondent Serramonte Oldsmobile would prevail,
the Union abruptly withdrew the rollover grievance.Once bargaining commenced on July 29, 3-1/2 monthsafter Respondent Serramonte Oldsmobile's request for such,
the Union engaged in further dilatory tactics, designed, I be-
lieve, to forestall a possible deadlock in the negotiations.
Thus, relying upon the credible testimony of Attorneys
Hulteng and Elizabeth Franklin, with both corroborated by
Karen Rubenstein, over the comparatively incredible testi-
mony of Gandolfo, I find that, during each bargaining ses-
sion, significant portions of time were wasted by Gandolfo's
baseless insistence that the expired collective-bargaining
agreement had rolled over for another year and that he was
bargaining for the next contract. Next, and of the utmost
most significance to my belief that his aim was to frustrate
the bargaining between the parties, was Gandolfo's continued 101SERRAMONTE OLDSMOBILEinsistence, throughout the course of the bargaining, in theface of repeated demands from Respondent Serramonte Olds-
mobile's attorneys, that he could not prepare any contract
proposals inasmuch as he had not seen the Company's initial
proposal prior to July 29, as he did not understand the com-
pany proposals, and as he had no knowledge of what was
transpiring in the Respondent Serramonte Service Plaza ne-
gotiations. On this point, it is extremely difficult to believe,
and I do not, that an experienced negotiator, such as Gan-dolfo, was unable to prepare some sort of counterproposals
for consideration by Hulteng. Further, given the fact that
Hulteng and Rubenstein had twice mailed copies of Re-
spondent Serramonte Oldsmobile's initial proposal to Gan-
dolfo prior to the start of bargaining, I cannot accept the
latter's denial of having seen the proposal prior to July 29.
With regard to Gandolfo's asserted lack of knowledge of the
contract bargaining between the Union and Respondent
Serramonte Service Plaza, I found his testimony ludicrous
that, having attended strategy sessions, at which said bargain-
ing was discussed and with knowledge that Respondent
Serramonte Oldsmobile's contract proposals would be vir-
tually identical, he neither ever inquired into the substance
of the proposals nor ever heard such discussed and that he
did not care about what occurred and had no time to study
what Respondent Serramonte Service Plaza was offering.
Rather, I believe Gandolfo was well versed in what to expect
from Respondent Serramonte Oldsmobile and, as part of the
Union's stratagem, feigned ignorance. Additional indicia of
the Union's avoidance of its bargaining obligation are that,
notwithstanding the commencement of bargaining, Gandolfo
had not yet communicated with the bargaining unit employ-
ees in order to ascertain what they desired from the bargain-
ing and that, despite Hulteng's threat of implementation if
contract negotiations were not concluded by the end of Au-
gust, other than August 3 and 20, the union negotiators
would not commit to other meeting dates in August. Given
the stated threat of implementation after August 31, Gandol-
fo's failure to respond to Franklin's request for bargaining
dates after August 20 is an especially egregious example of
the Union's dilatory approach to bargaining.Analyzing the foregoing from Respondent SerramonteOldsmobile's perspective, the Union's avoidance and delay-
ing tactics appear even more odious. Thus, notwithstanding
that, on April 17, in excess of 60 days prior to the expiration
of the existing collective-bargaining agreement, Hulteng sent
Respondent Serramonte Oldsmobile's notice of contract ter-
mination and reopening letter to Nick Shmatovich, whom
Hulteng reasonably believed would represent the Union in
bargaining with Respondent Serramonte Oldsmobile, and that
Hulteng repeatedly demanded that the Union commence bar-
gaining, three and one half months passed by before negotia-
tions on a successor agreement commenced. Moreover, as
Respondents' counsel well knew, Gandolfo's rationale for
delaying the start of bargaining, that Respondent Serramonte
Oldsmobile had failed to reopen the contract for negotiations
in a timely manner, was an utter sham. Further, after bar-
gaining finally commenced, notwithstanding Hulteng's warn-
ing, that, if bargaining was not concluded by September 1,
Respondent Serramonte Oldsmobile reserved the right to im-
plement its final offer, the Union's negotiators procrastinated
in accepting expedited arbitration of Gandolfo's claim that
the Company had failed to timely reopen the expired con-tract, had no prior communication with the bargaining unitemployees in order to ascertain what they desired from the
bargaining, failed to prepare any bargaining proposals, con-
ceded having attended strategy sessions but claimed igno-
rance of the virtually identical Respondent Serramonte Serv-
ice Plaza bargaining positions and proposals, and, despite
Hulteng's aforementioned warning, would not agree to bar-
gaining dates late in August. Clearly, in view of the fore-
going, Attorney Hulteng and his client reasonably concludedthat, well aware of the nature of Respondent Serramonte
Oldsmobile's bargaining proposals and of the intolerable
changes in the bargaining unit employees' terms and condi-
tions of employment if such became effective and, in order
to deny the Company the opportunity to assert impasse and
unilaterally implement its proposals, the Union's strategy and
conduct was to intentionally avoid and delay bargaining
herein. In these circumstances, especially noting that Re-
spondent Serramonte Oldsmobile made repeated demands for
the Union to bargain, that the latter avoided bargaining for
in excess of 3 months, that, despite undoubtedly having been
aware, at all times, of the contents of Respondent Serramonte
Oldsmobile's contract proposals, the Union made no counter-
proposals, and that, during the month of actual negotiations,
the latter evidenced no real effort to engage in sustained bar-
gaining, I find that this labor organization engaged in a strat-
egy of continually avoiding or delaying bargaining with Re-
spondent Serramonte Oldsmobile and that, therefore, on Sep-
tember 2, the latter was justified in implementing portions of
its last contract offer to the Union. Southwestern PortlandCement Co., supra at 1273; R.A. Hatch Co.
, 263 NLRB1221, 1223 (1982); M & M Building Contractors, supra. Ac-cordingly, I shall recommend dismissal of paragraph 8 of the
complaint in Case 20±CA±24875.It is next alleged that Respondent Serramonte Oldsmobileviolated Section 8(a)(1) and (5) of the Act by, during the
three bargaining sessions, failing to inform the Union of the
meaning of it contract proposals and by failing to provide re-
quested wage information to the Union in a timely manner.
As support for the former allegation, counsel for the General
Counsel relies upon Gandolfo's testimony that, at the August
3 bargaining session, he asked Hulteng and, at the August 20
bargaining session, he asked Franklin to go through and ex-
plain Respondent Serramonte Oldsmobile's entire contract
proposal and that both attorneys refused, saying that Re-
spondent Serramonte Service Plaza had been engaged in bar-
gaining over the identical contract proposals for 10 months
and that, if Gandolfo wanted to learn about the meaning and
interpretations of said proposals, he should speak to Nick
Shmatovich. Based upon my resolutions of the comparative
credibility of the witnesses, however, I credit the denials of
Hulteng and Franklin that either ever refused to discuss Re-
spondent Serramonte Oldsmobile's contract offer in detail or
that either told Gandolfo to speak to Shmatovich in order to
discover the Company's positions and note, in this regard,
that, at the second bargaining session, when Gandolfo re-
quested to discuss Respondent Serramonte Oldsmobile's pro-
posal section by section, Hulteng agreed, and the parties
began detailed bargaining over the initial sections of the pro-
posed contract. In these circumstances, I find no merit to the
initial failure to provide information allegation and shall rec-
ommend dismissal of paragraph 7(a) of the complaint in
Case 20±CA±24875. As to Respondent Serramonte Olds- 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
mobile's failure to provide financial information to the Unionin a timely manner, the record is uncontroverted that, at the
third bargaining session on August 20, Gandolfo requested
information concerning the classifications, wage rates, and
wages of all bargaining unit employees under the recently
expired collective-bargaining agreement and that, in a letter
dated September 2, information regarding the bargaining unit
employees' classifications and wage rates under the newly
implemented flat-rated compensation system was provided tothe Union. I note that, while the provided information does
not directly correspond to what was requested by Gandolfo,
the complaint allegation only asserts that such was not pro-
vided in a timely manner and that, despite being aware of
the nature of Gandolfo's testimony, counsel for the General
Counsel never sought to amend the applicable complaint
paragraph. In support of the allegation, counsel asserts that
the information ``could have been more quickly provided;''
however, the Board requires only that an employer make a
diligent effort to promptly provide requested information and
short delays have been held to be reasonable. General Elec-tric Co., 290 NLRB 1138 (1988); United Engines, Inc., 222NLRB 50 (1976). Herein, the delay was only for 12 days,
and, as the Union evidenced no desire to hurriedly resume
bargaining in the interim in order to meet Respondent
Serramonte Oldsmobile's August 31 deadline, it can not be
said that the delay had any deleterious effect. Accordingly,
I find no merit to the allegation and shall recommend dismis-
sal of paragraph 7(b) of the complaint in Case 20±CA±
24875.Turning to the complaint allegations, pertaining to Re-spondents' implementation of new health insurance and re-
tirement savings plans for the Respondent Serramonte Olds-
mobile bargaining unit employees in February or March
1993, counsel for the General Counsel argues that, in the ab-
sence of impasse, the conduct was violative of Section
8(a)(1) and (5) of the Act. In this regard, I note, at the out-
set, that Respondent Serramonte Oldsmobile's final contract
offer's health and retirement savings provisions were not im-
plemented by the Company in October 1992; that what the
Respondents implemented corresponds to the plans contained
in said final offer to the Union as modified in November
1992; and that the Union never agreed to implementation of
either the health insurance or retirement savings plans. In de-
fense to the alleged unlawful implementation, counsel for
Respondents argues that such was justified as the parties had
reached a bargaining impasse and, alternatively, that, despite
warnings of implementation, the Union refused to come to
the bargaining table after December, thereby waiving its right
to bargain. Concerning the matter of impasse, I have pre-
viously concluded that no impasse existed in October 1992.
Subsequently, after Hulteng wrote to Gandolfo on November
13 that Respondent Serramonte Oldsmobile desired to change
its health insurance and 401(k) plan proposals and then im-
plement said benefits, two December bargaining sessions
were held at which the parties held lengthy discussions on
the benefits plans. No agreements were reached, and the
Union later submitted counterproposals, which Respondent
Serramonte Oldsmobile rejected. Thereafter, while asserting
deadlock, the latter announced that the administrator of its
401(k) plan would be changed. The Union denied the exist-
ence of impasse and demanded additional bargaining over
this and other matters pertaining to the proposals; however,due to scheduling conflicts and illness, no further bargainingoccurred and, with matters in said posture, Respondent
Serramonte Oldsmobile implemented its proposed benefits
plans. Without regard to other factors, the law is clear that,
in order to find impasse, both parties must believe that they
are at the end of their bargaining rope. Huck Mfg. Co. v.NLRB, 693 F.2d 1176, 1177 (5th Cir. 1982). Herein, the par-ties' correspondence demonstrates that, while Respondent
Serramonte Oldsmobile's attorney Hulteng repeatedly as-serted impasse, the Union's attorney Rosenfeld repeatedly
denied that a deadlock existed and insisted that continued
bargaining was required. Given that Respondents announced
a change of administrators for its 401(k) plan in January, a
matter which, in my view, clearly represented a significant
change of circumstances and warranted further bargaining,
Rosenfeld's denials of deadlock may not be blithely dis-
missed as being insincere, and I find the defense of impasse
to be without merit. Regarding the waiver defense, the law
is longstanding and clear that, in order to constitute a waiver
of its statutory right to bargain over changes in terms and
conditions of employment, a labor organization's conduct
must be ``clear and unmistakable.'' Metropolitan Edison v.NLRB, 460 U.S. 693 (1983); Mount Hope Trucking Co., 313NLRB 262 (1993). Herein, counsel for Respondents argues
that, by refusing to come to the bargaining table after De-
cember 1992 and evidencing an ``avoidance of bargaining,''
the Union waived its right to do so. Contrary to counsel,
rather than being unmistakable, what occurred in January is,
at best, clouded in ambiguity. Thus, the only record evidence
is contained in the correspondence between attorneys
Hulteng and Rosenfeld, with each accusing the other of
being unavailable to meet; there is no basis for finding fault,
and I shall not speculate. Further, notwithstanding counsel's
assertion that the Union representatives refused to make
themselves available after December, the record merely es-
tablishes that a bargaining session was scheduled for Feb-
ruary 5 and that Gandolfo became ill and canceled the meet-
ing. In these circumstances, waiver has not been established,
and I find that Respondents' unilateral implementation of
changes in the Respondent Serramonte Oldsmobile bargain-
ing unit employees' health insurance and retirement plans in
February and March 1993 constituted conduct violative of
Section 8(a)(1) and (5) of the Act. Mount Hope Trucking,supra; Bottom Line Enterprises, supra.Turning next to the complaint allegation that RespondentSerramonte Oldsmobile unlawfully dealt directly with bar-
gaining unit employees in derogation of its obligation to bar-
gain with the Union, there is no dispute that, on September
2, 1992, at the same time it implemented portions of its final
contract offer to the Union, including the flat-rate compensa-
tion system, Respondent Serramonte Oldsmobile announced
that it would not compensate the its bargaining unit employ-
ees for the time required for performing safety inspections;
that Shop Steward Ghioroso protested to the service man-
ager; that, after Respondents refused to reconsider this deci-
sion, Ghiorso refused to perform the disputed work; that,
subsequently, Ghiorso met with Barry DeVincenzi, who said
Ghiorso was required to do safety inspections and ordered
the service manager to issue a written reprimand to the shop
steward; and that, the next day, the service manager gave
Ghiorso the reprimand and, at the same time, said
DeVincenzi had decided to compensate bargaining unit em- 103SERRAMONTE OLDSMOBILE62Although it might be argued that, if not direct dealing, Respond-ent Serramonte Oldsmobile engaged in an unlawful unilateral change
when DeVincenzi changed the compensation rate for safety inspec-
tions, such was not alleged in the applicable complaint paragraph,
and, notwithstanding being aware of the facts, counsel for the Gen-
eral Counsel did not move to amend the complaint to allege an un-
lawful unilateral change. Therefore, no such violation will be found.63Of course, I have previously concluded that RespondentSerramonte Service Plaza's withdrawal of recognition from the
Union was unlawful.64Contrary to the testimony of Barry DeVincenzi, it is irrelevantthat the Union had never previously sought to bargain over service
menus. On this point, I do not mean to suggest that service menus
are a subject for bargaining. Rather, my only finding herein is that
Respondents have a legal obligation to refrain from unilaterally
changing the time allocations for particular jobs under the flat-rate
system without permitting the Union an opportunity to bargain.ployees for one-tenth of an hour for performing safety in-spections. Further, not only did DeVincenzi testify, without
contradiction, that Respondent Serramonte Oldsmobile's past
practice was to adjust pay disputes with shop stewards but
also another shop steward, Harlan Silva, admitted that it was
common for the shop stewards to meet with DeVincenzi re-
garding shop related controversies and that most were re-
solved without intervention by a union official or objections
by the Union. Contrary to counsel for the General Counsel,
I fail to see how the foregoing establishes direct dealing.
Thus, the essence of such an unfair labor practice is that, in
derogation of its obligation to bargain with the bargaining
unit employees' recognized bargaining representative, an em-
ployer meets directly with employees in order to resolve a
matter concerning their terms and conditions of employment.
Herein, rather than bargaining with or even discussing pay-
ment for safety inspections, DeVincenzi met with the shop
steward over the latter's refusal to perform the foregoing
work, ordered discipline for him and later, without consulting
with the shop steward, decided to compensate employees for
a tenth of an hour of work for safety inspections. Moreover,
if, arguably, the facts do establish direct dealing over com-
pensation, inasmuch as the parties' past practice was to per-
mit DeVincenzi and the shop steward to resolve similar com-
pensation problems without the intervention of the Union,
Respondent Serramonte Oldsmobile's conduct herein was not
unlawful. Accordingly, what occurred does not establish di-
rect dealing so as to be violative of the Act, and, in said cir-
cumstances, I shall recommend dismissal of paragraph 9 of
the complaint in Case 20±CA±24875.62Regarding the complaint allegation that Respondents actedin violation of Section 8(a)(1) and (5) of the Act by unilater-
ally, without giving the Union an opportunity to bargain,
changing the job allocation times for purposes of compensa-
tion, there is no dispute as to what occurred. Thus, I find
that, in April, after the relocation of the bargaining unit em-
ployees to the Respondent Serramonte Service Plaza facility,
Respondents modified the 7500-, 15,000-, and 30,000-mile
service menus for General Motors vehicles and, in the proc-
ess, unilaterally, without notice to or offering to bargain with
the Union, reduced the flat-rate time allocations for particular
job tasks, thereby reducing the incomes of the former Re-
spondent Serramonte Oldsmobile bargaining unit employees,
and that, in June, after complaints from the employees, again
without notice to or affording the Union an opportunity to
bargain, Respondents again adjusted the contested flat-rate
time allocations. Although not denying the foregoing facts,
Barry DeVincenzi denied that the Union had ever previously
demanded bargaining on the implementation of service menu
changes. Counsel for the General Counsel argues that, by en-
gaging in the foregoing conduct, Respondents engaged in
acts violative of the Act, and I agree. Thus, there can be no
doubt that, under a flat-rate system, what employees may
earn for a particular job is directly related to the specified
time allocations for that job and that, by adjusting the timeupward or downward, an employer affects the earning abilityof its employees. Further, whether considered as a separate
bargaining unit or as part of the Respondent Serramonte
Service Plaza bargaining unit, the former Respondent
Serramonte Oldsmobile bargaining unit employees continued
to be represented by the Union for purposes of collective
bargaining;63therefore, it was incumbent upon Respondentsto have given notice to and offered to bargain with the Union
prior to implementing the above-described changes in the
employees' terms and conditions of employment. Such was
not done,64and, therefore, I find that Respondents engagedin conduct violative of Section 8(a)(1) and (5) of the Act.Next, it is alleged that Respondents violated Section8(a)(1) and (5) of the Act in October 1993 by, unilaterally,
without notice to or affording the Union the opportunity to
bargain, implementing changes in the Respondent Serramonte
Service Plaza's and the former Respondent Serramonte Olds-
mobile's bargaining unit employees' terms and conditions of
employment and by failing to provide information, necessary
for purposes of collective bargaining, to the Union in a time-
ly manner. In this regard, there is no dispute that, on Sep-
tember 14, Attorney Hulteng wrote to Attorney Rosenfeld,
announcing Respondents' intent to utilize a new provider for
portions of the comprehensive health insurance plan and to
add ``certain enhancements'' to the benefits package on Oc-tober 1 and stating Respondents' willingness to bargain over
said changes prior to implementation; that, a week later,
Rosenfeld wrote to Hulteng, requesting certain information
necessary for evaluating the effect of the proposed changes,
including the names of bargaining unit employees, their job
classifications, rates of pay, and dependents, the ages and sex
of the latter, and Respondents' current contribution amounts
for each employee. On September 24, Hulteng wrote again
to Rosenfeld, stating Respondents' desire to implement by
October 1 and suggesting immediate bargaining dates, and,
5 days later, Rosenfeld wrote Hulteng, asking why there was
such urgency to implement. There is no dispute that the an-
nounced changes were implemented by Respondents on Oc-
tober 1, and, on October 22, Respondents provided the re-
quested information to the Union. On the latter point, Barry
DeVincenzi attributed the delay in transmitting the material
to the Union to difficulties in collating the material. There
can be no doubt that Respondents' unilateral implementation
of changes in the bargaining unit employees' health insur-
ance plans constituted a violation of Section 8(a)(1) and (5)
of the Act. Thus, there can be no valid assertion of a bar-
gaining impasse; indeed, no bargaining had occurred and Re-
spondents had not yet complied with an information request.
Moreover, implementation occurred subsequent to earlier,
unremedied unfair labor practices including an unlawful
withdrawal of recognition from the Union as the bargaining
representative for the Respondent Serramonte Service Plaza 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
65Thus, although everything was relocated to its own facility, Re-spondent Serramonte Service Plaza assumed Respondent Serramonte
Oldsmobile's entire automotive service operations without a hiatus
in business operations, utilized 75 percent of Respondent Serramonte
Oldsmobile's equipment, and continued to employ all of the latter's
service technicians in the same job classifications.66Inasmuch as I have not found any unfair labor practices to havebeen committed by Respondent Serramonte Oldsmobile as a separate
corporate entity, there is, of course, no issue of past liability. Thus,
any unfair labor practices, affecting the former Respondent
Serramonte Oldsmobile bargaining unit employees, appear to have
been committed subsequent to the dissolution of the latter as a cor-
porate entity and at approximately the time that its assets were as-
sumed by Transcar Leasing, Inc.67In discussing any differences or similarities in terms and condi-tions of employment, rather than utilizing what was in effect under
the legal fiction of Respondents' unfair labor practices, I have been
guided by what should have been in effect had no unfair labor prac-
tices been committed.bargaining unit employees and unlawful unilateral changes inthe terms and conditions of employment for those employees
and for the former Respondent Serramonte Oldsmobile bar-
gaining unit employees, with said changes ironically includ-
ing implementation of the health plan for which Respondents
implemented changes on October 1. As to the alleged failure
to provide the requested information in a timely manner,
while normally a short delay in order to collate material
would not be unlawful, in the above circumstances, to fail
to find an unfair labor practice would be specious. Thus,
Rosenfeld informed Hulteng that the requested information
was necessary for bargaining; nevertheless, Respondents im-
plemented the above-described changes prior to transmitting
the requested information to the Union, thereby rendering the
information useless for its intended purpose. Accordingly, I
find that Respondents failed to provide the requested infor-
mation to the Union in a timely manner and that, therefore,
it engaged in conduct violative of Section 8(a)(1) and (5) of
the Act.Finally, I turn to the effect, upon Respondents' continuingbargaining obligations, of Respondent Serramonte Service
Plaza's assumption of Respondent Serramonte Oldsmobile's
vehicle servicing operations in March 1993 and of the subse-
quent relocation of the latter's bargaining unit employees to
the Respondent Serramonte Service Plaza facility. At the out-
set, counsel for Respondents contends that, after the reloca-
tion, as Respondent Serramonte Oldsmobile's former bar-
gaining unit employees did not have a sufficiently distinct
community of interests separating them from the other serv-
ice technicians, who worked at Respondent Serramonte Serv-
ice Plaza's facility and who were unrepresented for bargain-
ing purposes, Respondents' duty to bargain with the Union
over the former Respondent Serramonte Oldsmobile bargain-
ing unit employees was abrogated. Counsel for the General
Counsel argues, to the contrary, that, as what occurred was
a mere relocation of the bargaining unit employees, along
with the same operations and equipment, a bargaining unit
limited to the former Respondent Serramonte Oldsmobile
employees remained appropriate. At the outset, contrary to
counsel for Respondents, inasmuch as I have previously con-
cluded that Respondent Serramonte Service Plaza unlawfully
withdrew recognition from the Union as the majority rep-
resentative for its bargaining unit employees, said employees
continued to be represented by the Union for purposes of
collective bargaining, and, therefore, notwithstanding whether
the former Respondent Serramonte Oldsmobile bargaining
unit employees are considered to have become accreted to
the larger unit or to constitute a separate appropriate unit,
Respondent Serramonte Service Plaza, which, in the cir-
cumstances herein, appears to have been a successor to Re-
spondent Serramonte Oldsmobile,65is obligated to continueto recognize and bargain with the Union as the bargaining
representative of the employees. Accordingly, the real issue
herein, raised by Respondents' contention that the former Re-
spondent Serramonte Oldsmobile bargaining unit employees
did not have a community of interests distinct from Respond-ent Serramonte Service Plaza's bargaining unit employees,concerns the existence of any prospective bargaining obliga-
tion for Respondents for a bargaining unit limited to the
former employees of Respondent Serramonte Oldsmobile.66In support of his position that relocation has no real effectupon the continued appropriateness of a unit, counsel for the
General Counsel argues that, as all of the employees, oper-
ations, and equipment remained essentially the same, the ef-
fect on the bargaining relationship was not substantial and
the former Respondent Serramonte Oldsmobile employees
bargaining unit remains an appropriate one. The cited cases,
however, Westwood Import Co., 251 NLRB 1213 (1980),and Mass Machine & Stamping, 231 NLRB 801 (1977), arein apposite inasmuch as both involve the movement of the
same employer's employees, jobs, equipment, and operations
from one location to another and do not involve the question
of the appropriateness of a unit limited to only the former
bargaining unit employees at the second location; while, in
contrast, the instant matter involves a successorship situation
and, as Respondent Serramonte Service Plaza employs em-
ployees working in the same job classifications, with similar
terms and conditions of employment, but on different prod-
ucts, an issue as to whether a bargaining unit limited to the
predecessor's employees may be found ``independently ap-
propriate by application of any traditional tests.'' Kelly Busi-ness Furniture, 288 NLRB 474, 478 (1988). Thus, utilizingtraditional community-of-interests criteria,67while the formerRespondent Serramonte Oldsmobile bargaining unit employ-
ees use the same tool room as the Nissan-Isuzu service tech-
nicians, share a parking area with the other facility employ-
ees, and are all under the ultimate supervision of
DeVincenzi, unlike the Respondent Serramonte Service Plaza
bargaining unit employees, they must be compensated under
a flat rate rather than hourly system, they are covered under
the AI health insurance and retirement savings plans as set
forth in the most recent collective-bargaining agreement be-
tween Respondent Serramonte Oldsmobile and the Union,
their remaining terms and conditions of employment are
those lawfully implemented by Respondent Serramonte Olds-
mobile on September 2, 1992, and, while not controlling by
itself, they work in a separate area of the Respondent
Serramonte Service Plaza facility almost exclusively on Gen-
eral Motors vehicles with GM factory equipment. In these
circumstances, especially when viewed from the perspective
reflecting the existence of the extensive unfair labor practices
found herein, I believe that the former Respondent Serra-
monte Oldsmobile bargaining unit employees do possess a
sufficient community of interests distinct from those of the
Respondent Serramonte Service Plaza bargaining unit em- 105SERRAMONTE OLDSMOBILEployees to constitute a separate appropriate unit. Therefore,I believe that Respondents continue to have an obligation to
bargain with the Union for a unit of employees, limited to
the former Respondent Serramonte Oldsmobile bargaining
unit employees.CONCLUSIONSOF
LAW1. Respondent Serramonte Service Plaza is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.2. At all times material, until, at least, February 1, 1993,Respondent Serramonte Oldsmobile was an employer en-
gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act.3. The Union is a labor organization within the meaningof Section 2(5) of the Act.4. (a) At all times material, the Union was, and is, the ex-clusive bargaining representative of Respondent Serramonte
Service Plaza's employees in the following appropriate unit:
All full-time and regular part-time service technicians, in-
cluding Chrysler-Plymouth/Lincoln Mercury service techni-
cians, Nissan-Isuzu service technicians, PDI technicians, ap-
prentices, utility mechanics, trainee mechanics, and working
technicians; excluding all other employees, PDI detailing em-
ployees, body shop employees, sales employees, lot attend-
ants, warranty administrators, service advisors, filing clerks,
cashiers, the Chrysler-Plymouth dispatcher, shuttle drivers,maintenance person, parts department employees, office cler-
ical employees, guards, and supervisors as defined by the
Act.(b) At all times material, the Union was, and is, the exclu-sive bargaining representative in the following appropriate
unit: All employees performing work covered by the 1989±
1992 collective-bargaining agreement between Respondent
Serramonte Oldsmobile and the Union.5. By unilaterally, in the absence of a genuine impasse inbargaining with the Union as the exclusive representative for
purposes of collective bargaining of the appropriate unit of
employees described in paragraph 4(a) above, implementing
changes in the terms and conditions of employment of the
bargaining unit employees in October 1992, Respondent
Serramonte Service Plaza engaged in conduct violative of
Section 8(a)(1) and (5) of the Act.6. By withdrawing recognition from the Union as the ex-clusive representative for purposes of collective bargaining of
the appropriate unit of employees described in paragraph 4(a)
above, Respondent Serramonte Service Plaza engaged in con-
duct violative of Section 8(a)(1) and (5) of the Act.7. By unilaterally, without bargaining with or the consentof the Union as the exclusive representative for purposes of
collective bargaining of the appropriate unit of employees
described in paragraph 4(a) above, implementing changes in
the the employees' health insurance and retirement savings
plans in or about February and March 1993, Respondent
Serramonte Service Plaza engaged in conduct violative of
Section 8(a)(1) and (5) of the Act.8. By unilaterally, without the existence of a genuine im-passe in bargaining with the Union as the representative for
purposes of collective bargaining of the appropriate unit of
employees described in paragraph 4(b) above, implementing
changes in the employees' health insurance and retirement
savings plans in or about February and March 1993, Re-spondents engaged in conduct violative of Section 8(a)(1)and (5) of the Act.9. By unilaterally, without notice to or bargaining with theUnion as the representative for purposes of collective bar-
gaining of the appropriate unit of employees described in
paragraph 4(b) above, implementing changes in job alloca-
tion times under the flat-rate compensation system in April
and June 1993, Respondents engaged in conduct violative of
Section 8(a)(1) and (5) of the Act.10. By unilaterally, without bargaining with or the consentof the Union as the representative for purposes of collective
bargaining of the appropriate units of employees described in
paragraphs 4(a) and (b) above, implementing changes in the
employees' health insurance plan in October 1993, Respond-
ents engaged in conduct violative of Section 8(a)(1) and (5)
of the Act.11. By failing and refusing to provide information, nec-essary for collective bargaining, to the Union in a timely
manner in October 1993, Respondents engaged in conduct
violative of Section 8(a)(1) and (5) of the Act.12. The above-described unfair labor practices are unfairlabor practices affecting commerce within the meaning of
Section 2(6) and (7) of the Act.13. Unless specified above, Respondents engaged in noother unfair labor practices.THEREMEDYI have found that Respondents have engaged in serious un-fair labor practices within the meaning of Section 8(a)(1) and
(5) of the Act and shall require them to cease and desist
therefrom and to take certain affirmative acts designed to ef-
fectuate the policies and purposes of the Act. Prior to delin-
eating the specifics of the remedy, I note, initially, that, with
regard to the former Respondent Serramonte Oldsmobile bar-
gaining unit employees, the only unfair labor practices,which directly affected their terms and conditions of employ-
ment, were committed subsequent to the dissolution of their
former employer and to the assumption of the latter's auto-
motive service operations by Respondent Serramonte Service
Plaza. In these circumstances, I believe that the latter, as the
successor employer, must be responsible for future bargain-
ing with the Union and for remedying the three unilateral
change unfair labor practices and the failure to provide time-
ly information unfair labor practice affecting the employees.
Accordingly, I shall recommend, first, that Respondent
Serramonte Service Plaza be ordered to bargain with the
Union, upon request, as the representative for purposes of
collective bargaining of the former Respondent Serramonte
Oldsmobile bargaining unit employees. With regard to the
unlawful unilateral changes in the former Respondent
Serramonte Oldsmobile bargaining unit employees' health in-
surance and retirement plans, implemented by Respondents
in February, March, and October 1993 in the absence of gen-
uine bargaining impasses with the Union, and to Respond-
ents' unlawful failure to continue to make monthly contribu-
tions to the AI health and pension benefits funds on behalf
of each of the employees since February and March 1993,
I shall recommend that Respondent Serramonte Service
Plaza, upon the request of the Union, be ordered to resume
making monthly payments to the AI health insurance and
pension benefits funds in accordance with the former Re-
spondent Serramonte Oldsmobile bargaining unit employees' 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
68Because the provisions of employee benefits funds are variableand complex, I leave to the compliance stage the question whether
Respondent Serramonte Service Plaza must pay additional amounts
into any benefit funds to satisfy my ``make whole'' remedy.
Merryweather Optical Co., 240 NLRB 1213 (1979). In addition, pur-suant to Merryweather, I shall not order the payment of interest onwhatever sums are owed to the trust funds.69Counsel for Respondents argues that, even if RespondentSerramonte Service Plaza prematurely implemented its final contract
offer, events subsequent to implementation establish that the Union
conceded that there was no prospect of reaching agreement. Accord-
ingly, citing Dependable Building Maintenance Co., supra, counselargues that this subsequent impasse ended his client's liability forsaid unlawful implementation. Although counsel's citation is correct,
his view of the record evidence is mistaken. Thus, rather than evi-
dencing impasse, what the record establishes is that, between imple-
mentation and Respondent Serramonte Service Plaza's unlawful
withdrawal of recognition from the Union, counsel for the Union
continually insisted that the implementation was unlawful and de-
manded that Respondent Serramonte Service Plaza engage in further
bargaining; that counsel for Respondents stated that he would agree
to such only if the Federal Mediator determined that further bargain-
ing would be ``fruitful;'' and that, with matters in this posture, Re-
spondent Serramonte Service Plaza withdrew recognition. In these
circumstances, the record evidence does not establish the existence
of a bargaining impasse subsequent to implementation.70If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.terms and conditions of employment extant on or about Feb-ruary 1, 1993; to reimburse the AI health insurance and pen-
sion benefits funds for all amounts owed on behalf of theemployees from on or about February 1993 until the date on
which it commences making monthly payments on behalf of
the employees to the respective trust funds;68and to reim-burse the former Respondent Serramonte Oldsmobile bar-
gaining unit employees for any medical expenses or other
losses attributable to Respondents' failure to make the re-
quired payments to the AI health insurance and pension trust
funds as set forth in Kraft Plumbing & Heating, 252 NLRB891 fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir. 1981), with
interest as prescribed in New Horizons for the Retarded, 283NLRB 1173 (1987). Further, as to Respondents' unlawful
unilateral implementation of changes in the time allocations
for the flat-rate compensation system for the former Re-
spondent Serramonte Oldsmobile bargaining unit employees
in April and June 1993, without affording the Union opportu-
nities to bargain, I shall recommend that, upon the request
of the Union, Respondent Serramonte Service Plaza reinstate
the time allocations, which existed before the unlawful uni-
lateral changes, and to make whole unit employees for any
losses suffered as a result of Respondents' unlawful unilat-
eral changes in the manner prescribed in Ogle ProtectionService, 183 NLRB 682 (1970), with interest as prescribedin New Horizons for the Retarded, supra.Turning to those unfair labor practices affecting the Re-spondent Serramonte Service Plaza bargaining unit employ-
ees and directly attributable to Respondent Serramonte Serv-
ice Plaza, I shall recommend, at the outset, that, as such was
unlawfully withdrawn, the latter be ordered to continue to
recognize the Union as the majority representative of its cer-
tified bargaining unit employees. Next, specifically having
found that Respondent Serramonte Service Plaza unilaterally
implemented its final contract offer to the Union, in October
1992, at a time when no impasse had occurred, I shall rec-
ommend that Respondent Serramonte Service Plaza be or-
dered, upon request, to bargain collectively with the Union
on the terms and conditions of employment of the former's
bargaining unit employees and, if an agreement is reached,
to embody the understanding in a signed agreement. Further,
I shall recommend that, upon request of the Union, Respond-
ent Serramonte Service Plaza be ordered to reinstate the
wages and terms and conditions of employment which ex-
isted prior to October 1992 and to make whole unit employ-
ees for any losses suffered as a result of its unlawful action
in the manner prescribed in Ogle Protection Services, supra,with interest as prescribed in New Horizons for the Retarded,supra.69Likewise, with regard to the health insurance planand retirement savings plan changes, which were unlawfullyimplemented by Respondent Serramonte Service Plaza on or
about February 1 and October 1, 1993, without affording the
Union an opportunity to bargain, I shall recommend that,
upon the request of the Union, the former be ordered to rein-
state whatever health insurance plan and retirement savings
plan existed for the bargaining unit employees prior to Re-
spondent Serramonte Service Plaza's unlawful implementa-
tion of changes and reimburse bargaining unit employees for
any medical expenses or other losses directly attributable to
the unlawful unilateral changes, with interest, as provided in
Ogle Protection Service, supra; New Horizons for the Re-tarded, supra. Finally, I shall require Respondent SerramonteService Plaza to post a notice, setting forth its obligations.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended70ORDERA. The Respondents, Serramonte Oldsmobile, Inc., d/b/aSerramonte Oldsmobile, Serramonte Pontiac, Serramonte
G.M.C. Trucks and Transcar Leasing, Inc., d/b/a Serramonte
Service Plaza, Colma, California, their officers, agents, suc-
cessors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to bargain collectively in goodfaith with the Union as the exclusive bargaining representa-
tive of the employees in the following appropriate unit by,
in the absence of a genuine bargaining impasse, unilaterally
implementing changes in the employees' health insurance
and pension plans and their flat-rate compensation system
work allocation timesAll employees performing work covered by the1989±1992 collective-bargaining agreement between
Respondent Serramonte Oldsmobile and the Union.(b) Failing and refusing to provide information, which isnecessary for purposes of collective bargaining, in a timely
manner to the Union as the exclusive representative of the
aforementioned employees.(c) In any like or related manner interfering with, restrain-ing, or coercing the aforementioned employees in the exer-
cise of their rights under the Act. 107SERRAMONTE OLDSMOBILE71If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''B. The Respondent, Transcar Leasing, Inc., d/b/aSerramonte Service Plaza, Colma, California, its officers,
agents, successors, and assigns, shall1. Cease and desist from
(a) Withdrawing recognition from the Union as the exclu-sive representative for purposes of collective bargaining of
the Respondent's employees in the following appropriate
unit:All full-time and regular part-time service technicians,including Chrysler-Plymouth/Lincoln-Mercury service
technicians, Nissan-Isuzu service technicians, PDI tech-
nicians, apprentices, utility mechanics, trainee mechan-
ics, and working technicians; excluding all other em-
ployees, PDI detailing employees, body shop employ-
ees, sales employees, lot attendants, warranty adminis-
trators, service advisors, filing clerks, cashiers, the
Chrysler-Plymouth dispatcher, shuttle drivers, mainte-
nance person, parts department employees, office cleri-
cal employees, guards, and supervisors as defined in the
Act.(b) Failing and refusing to bargain with the Union as theexclusive representative for purposes of collective bargaining
of the employees in the above appropriate unit by, in the ab-
sence of a genuine bargaining impasse, unilaterally changing
said employees' compensation system and other terms and
conditions of employment.(c) Failing and refusing to bargain with the Union as theexclusive representative for purposes of collective bargaining
of the employees in the above appropriate unit by, without
affording the Union an opportunity to bargain, unilaterally
changing the employees' health insurance and retirement sav-
ings plans.(d) Failing and refusing to provide information, which isnecessary for purposes of collective bargaining, in a timely
manner to the Union as the exclusive representative of the
aforementioned employees.(e) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights
under the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, bargain in good faith with the Union asthe exclusive representative for purposes of collective bar-
gaining of the employees in the following appropriate unit:All employees performing work covered by the1989±1992 collective-bargaining agreement between
Respondent Serramonte Oldsmobile and the Union.(b) On the request of the Union, commence makingmonthly payments to the AI health insurance and pension
benefits funds on behalf of the employees in the appropriate
unit in paragraph 2(a) above; reimburse the benefits funds,
on behalf of the bargaining unit employees, in the manner
set forth in the above remedy section; and reimburse the bar-
gaining unit employees, described in paragraph 2(a) above
for any medical expenses or other losses, with interest, in the
manner set forth in the above remedy section.(c) On the request of the Union, reinstate the worktime al-locations, which existed prior to April 1993, and make thebargaining unit employees, described in paragraph 2(a)above, whole, with interest, for any losses in the manner set
forth in the above remedy section.(d) Continue to recognize the Union as the exclusive rep-resentative for purposes of collective bargaining of Respond-
ent Serramonte Service Plaza's employees in the following
appropriate unit:All full-time and regular part-time service technicians,including Chrysler-Plymouth/Lincoln-Mercury service
technicians, Nissan-Isuzu service technicians, PDI tech-
nicians, apprentices, utility mechanics, trainee mechan-
ics, and working technicians; excluding all other em-
ployees, PDI detailing employees, body shop employ-
ees, sales employees, lot attendants, warranty adminis-
trators, service advisors, filing clerks, cashiers, the
Chrysler-Plymouth dispatcher, shuttle drivers, mainte-
nance person, parts department employees, office cleri-
cal employees, guards, and supervisors as defined in the
Act.(e) On request, bargain collectively, in good faith, with theUnion as the collective-bargaining representative of the em-
ployees in the appropriate bargaining unit, described in para-
graph 2(d) above, and, if an agreement is reached, embody
the understanding in a signed agreement.(f) On request, reinstate the wages, compensation system,and other terms and conditions of employment of the em-
ployees in the appropriate unit, described in paragraph 2(d)
above, which were in effect prior to October 1, 1992, and
make the employees whole, with interest, for any losses suf-
fered in the manner set forth in the above remedy section.(g) On request, reinstate whatever health insurance andpension plans, which had been established for the employees
in the appropriate unit, described in paragraph 2(d) above,
prior to February 1, 1993, and make the employees whole,
with interest, for any losses suffered in the manner set forth
in the above remedy section.(h) Place at its office and place of business in Colma,California, copies of the attached notice marked ``Appen-
dix.''71Copies of the notice, on forms provided by the Re-gional Director for Region 20, after being signed by Re-
spondents' authorized representative, shall be posted by Re-
spondent Serramonte Service Plaza immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places, including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by Re-
spondent Serramonte Service Plaza to ensure that such no-
tices are not altered, defaced, or covered by any other mate-
rial.(i) Notify the Regional Director within 20 days from thedate of this Order what steps Respondent Serramonte Service
Plaza has taken to comply.ITISFURTHERORDERED
that the complaint in Case 20±CA±24875 be, and the same is, dismissed. 108DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOEMPLOYEESPOSTEDBYORDEROF
THENATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
fail and refuse to bargain collectively, ingood faith, on request, with International Association of Ma-
chinists and Aerospace Workers, AFL±CIO, District Lodge
No. 190, Local Lodge No. 1414, as the representative for
purposes of collective bargaining of the following appro-
priate unit of former Serramonte Oldsmobile, Inc. employees:All employees performing work covered by the1989±1992 collective-bargaining agreement between
Serramonte Oldsmobile, Inc. and the UnionWEWILLNOT
, in the absence of a genuine impasse in bar-gaining with the Union, unilaterally implement changes in
the above employees' health insurance and pension plans and
their flat-rate compensation system work allocation times.WEWILLNOT
fail and refuse to provide information,which is necessary for collective bargaining, to the Union in
a timely manner.WEWILLNOT
fail and refuse to continue to recognize and,on request, to bargain in good faith with the Union as the
majority bargaining representative of the following appro-
priate unit of Serramonte Service Plaza's employees:All full-time and regular part-time service technicians,including Chrysler-Plymouth/Lincoln-Mercury service
technicians, Nissan-Isuzu service technicians, PDI tech-
nicians, apprentices, utility mechanics, trainee mechan-
ics, and working technicians; excluding all other em-
ployees, PDI detailing employees, body shop employ-
ees, sales employees, lot attendants, warranty adminis-
trators, service advisors, filing clerks, cashiers, the
Chrysler-Plymouth dispatcher, shuttle drivers, mainte-
nance person, parts department employees, office cleri-cal employees, guards, and supervisors as defined in the
Act.WEWILLNOT
, in the absence of a genuine bargaining im-passe with the Union, implement our final contract offer to
the Union, thereby changing the employees' system of com-
pensation and other terms and conditions of employment.WEWILLNOT
, without offering the Union an opportunityto bargain, unilaterally change the employees' health insur-
ance and retirement savings plans.WEWILLNOT
fail and refuse to provide information,which is necessary for collective bargaining, to the Union in
a timely manner.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the rights guaranteed to
them in the National Labor Relations Act.WEWILL
, on the request of the Union, commence makingmonthly payments, on behalf of the above appropriate unit
of former Serramonte Oldsmobile, Inc. employees, to the
Automotive Industries Health Insurance and Pension benefits
plans; reimburse the Automotive Industries Health Insurance
and Pension benefits plans for all amounts owed on behalf
of the employees; and reimburse, with interest, the employ-
ees for any medical expenses or other losses attributable to
our unlawful failure to make required payments to the Auto-
motive Industries Health Insurance and Pension benefits
funds.WEWILL
, on request of the Union, reinstate the worktimeallocations, which had been in existence for the above appro-
priate unit of former Serramonte Oldsmobile, Inc. employees
prior to April 1993, and WEWILL
make whole, with interest,the former Serramonte Oldsmobile, Inc. employees for anylost wages incurred as a result of our unlawful unilateral
change.WEWILL
, on request of the Union, reinstate the wagecompensation system and other terms and conditions of em-
ployment of the above appropriate unit of Serramonte Serv-
ice Plaza employees, which had been in effect prior to Octo-
ber 1, 1992, and make the employees whole, with interest,
for any lost wages and other losses incurred as a result of
our unlawful implementation of our final contract offer to the
Union.WEWILL
, on request of the Union, reinstate the health in-surance and retirement savings plans, which had been in ef-
fect for the appropriate unit of Serramonte Service Plaza em-
ployees, and make whole, with interest, the employees for
whatever losses they may have suffered as a result of our un-
lawful unilateral changes.SERRAMONTEOLDSMOBILE, INC., D/B/ASERRAMONTEOLDSMOBILE, SERRAMONTEPONTIAC, SERRAMONTEG.M.C. TRUCKS;TRANSCARLEASING, INC., D/B/ASERRA-MONTESERVICEPLAZA